Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 1 of 142
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 2 of 142




                                                               1


        1

        2       UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF NEW YORK
        3       --------------------------------------
                NICOLE MORRISON, as Administrator
        4       for the Estate of Roberto Grant,
                and NICOLE MORRISON, as Mother and
        5       Legal Guardian for the Property of
                AG and SG, Decedent's Minor Children,
        6
                           Plaintiffs,
        7                                    Civil Action No.
                    -against-                17 Civ. 6779 (WHP)
        8
                UNITED STATES OF AMERICA, FEDERAL
        9       BUREAU OF PRISONS, CORRECTION OFFICER
                KERN, EXECUTIVE ASSISTANT LEE PLOURDE,
       10       and JOHN AND JANE DOE(s) AGENTS,
                SERVANTS AND EMPLOYEES OF THE DEFENDANTS,
       11
                           Defendants.
       12       --------------------------------------

       13                DEPOSITION OF ZHONGXUE HUA, M.D., a

       14       Witness herein, taken by Defendants, pursuant

       15       to Notice, via Zoom, on Friday, March 26,

       16       2021, at 1:00 p.m., before Monique Cabrera, a

       17       Shorthand Reporter and notary public, within

       18       and for the State of New York.

       19

       20

       21

       22

       23

       24

       25
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 3 of 142




                                                              2


        1

        2       A P P E A R A N C E S :

        3       UNITED STATES DEPARTMENT OF JUSTICE
                UNITED STATES ATTORNEY'S OFFICE
        4                Attorney for Defendants
                86 Chambers Street
        5       New York, New York 10007

        6       BY:    JENNIFER SIMON, AUSA

        7

        8       Law Office of ANDREW C. LAUFER, PLLC
                         Attorney for Plaintiffs
        9       246 West 40th Street
                Suite 604
       10       New York, New York 10018

       11       BY:    ANDREW C. LAUFER, ESQ.
                       alaufer@laufer.com
       12

       13                             * * *

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
                        FREE STATE REPORTING, INC.
                      Court Reporting Transcription
                           D.C. Area 301-261-1902
                        Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 4 of 142




                                                               3


        1

        2

        3                  IT IS HEREBY STIPULATED AND AGREED

        4       that all objections, except as to the form of

        5       the questions, shall be reserved to the time

        6       of the trial;

        7                  IT IS FURTHER STIPULATED AND AGREED

        8       that the within examination may be subscribed

        9       and sworn to before any notary public with the

       10       same force and effect as though subscribed and

       11       sworn to before this court.

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 5 of 142




                                                                   4


        1                              Dr. Hua

        2       Whereupon,

        3                          ZHONGXUE HUA,

        4       after having been first duly sworn by the

        5       Court Reporter, was examined and testified as

        6       follows:

        7                  COURT REPORTER:   Can you please state

        8       your name and address for the record.

        9                  THE WITNESS:   Zhongxue Hua; last name

       10       H U A; first name Z H O N G X U E, 415 Main

       11       Street, New York, New York 10044.

       12       EXAMINATION

       13       BY MS. SIMON:

       14           Q.    Good afternoon, Dr. Hua, how are you?

       15           A.    Good morning.

       16           Q.    I am the AUSA assigned to this

       17       matter.    I represent the United States.   I am

       18       going to be asking you some questions today.

       19       As you can see, we are doing this as a video

       20       deposition, so if you could make sure to let

       21       me finish asking questions before you answer

       22       and I will do my best to wait until you finish

       23       speaking before I ask the next question.

       24           A.    Sure.

       25           Q.    Thank you.
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 6 of 142




                                                                  5


        1                             Dr. Hua

        2                And if you could also make sure all

        3       of your answers are verbal, that will also be

        4       helpful for the Court Reporter.

        5                If I ask a question and you don't

        6       understand, please let me know.      If you

        7       answer, I will assume that you understand.

        8       Okay?

        9           A.   Sure.

       10           Q.   Do you understand that you are

       11       speaking under oath and are sworn to tell the

       12       truth?

       13           A.   Yes.

       14           Q.   Is there any medication or any other

       15       reason why you feel you cannot testify

       16       truthfully today?

       17           A.   No.

       18           Q.   I would like to mark -- let me know

       19       if I should e-mail it -- a copy of the

       20       disclosure on his report.       Do you have that in

       21       front of you or should we e-mail it?

       22           A.   Yes, I have it in front of me.

       23                MS. SIMON:   Off the record.

       24                  (Government Exhibit A was so

       25                marked for identification as of this
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 7 of 142




                                                                  6


        1                               Dr. Hua

        2                  date.)

        3                  MS. SIMON:     Back on the record.

        4           Q.     If you could turn to Exhibits B of

        5       this document, please?

        6                  MR. LAUFER:     She is referring to your

        7       report, Doctor.

        8                  THE WITNESS:     Okay.

        9                  MR. LAUFER:     He has his report in

       10       front of him.    I don't know if he has the

       11       plaintiffs' disclosure in front of him.

       12                MS. SIMON:      Off the record again.

       13                (Discussion held off the record.)

       14                MS. SIMON:       Back on the record.

       15       BY MS. SIMON:

       16           Q.   Looking at what we have marked as

       17       Exhibit A, if you could turn to Exhibit B in

       18       that document.

       19                MR. LAUFER:       The CV; right?

       20                MS. SIMON:       Yes.

       21           Q.     Do you recognize the document,

       22       Dr. Hua?

       23           A.   Yes.

       24           Q.   What is it?

       25           A.   It's a CV I submitted.
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 8 of 142




                                                                  7


        1                           Dr. Hua

        2           Q.   And is it an accurate CV?

        3           A.   To the best of my knowledge.

        4           Q.   Is there any more current information

        5       that is not included in this CV?

        6           A.   Nothing on top of my head, no.

        7           Q.   What professional licenses do you

        8       currently hold?

        9           A.   It's only medical license in New

       10       York, New Jersey, Pennsylvania, Rhode Island

       11       and Connecticut.    I am not sure I am renewing

       12       the Connecticut license or not.     It hasn't

       13       been used for a while.

       14           Q.   Any other professional licenses?

       15           A.   No.

       16           Q.   Have any of these professional

       17       licenses ever been suspended or revoked?

       18           A.   No.

       19           Q.   Are you board certified?

       20           A.   Yes.

       21           Q.   In what?

       22           A.   I am in three different areas.    One

       23       in anatomical pathology, forensic pathology

       24       and neuro pathology.

       25           Q.   What was the second one?
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 9 of 142




                                                                    8


        1                             Dr. Hua

        2           A.   Forensic pathology.

        3           Q.   And in those three subject matters,

        4       do you focus on a subspecialty or not?

        5           A.   Actually, forensic pathology -- both

        6       forensic pathology and neuro pathology are

        7       considered subspecialties.

        8           Q.   Then, looking at the second page of

        9       your CV, I see a list of publications?

       10           A.   Yes.

       11           Q.   Is that accurate and up to date?

       12           A.   To the best of my knowledge, yes.

       13           Q.   Are there any articles that you have

       14       authored or co-authored that aren't on this

       15       list?

       16           A.   To the best of my knowledge, if I

       17       remember I put it in, that's all I can say.

       18           Q.   Are any of the articles or other

       19       presentations in this list relevant to the

       20       opinions that you are providing in this case?

       21           A.   This case is about forensic

       22       pathology.      Most articles are related to, the

       23       presentation relates to forensic pathology

       24       except several of them, I mean there are

       25       several of them early on in my career that are
                     FREE STATE REPORTING, INC.
                   Court Reporting Transcription
                        D.C. Area 301-261-1902
                     Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 10 of 142




                                                                 9


        1                           Dr. Hua

        2        dealing with anatomical pathology and forensic

        3        pathology.

        4            Q.   So it's your position that all of

        5        them are relevant to your opinion in this

        6        case?

        7            A.   All of them are pathology related,

        8        some of them are more focused forensic

        9        pathology; some are purely anatomical

       10        pathology.

       11            Q.   My question is whether any of the

       12        articles or publications are relevant to the

       13        issues that are particular to Mr. Grant's

       14        death, though; are any of them?

       15            A.   If we're dealing with autopsy, which

       16        ended overhead in pathology, I would think

       17        most of them are relevant, just to the degree

       18        of relevancy, small or bigger; that's the

       19        argument that can be made.

       20            Q.   Did you review any of these articles

       21        or publications while you were preparing your

       22        report in this case?

       23            A.   Not to my knowledge or recollection.

       24            Q.   Then looking at Exhibit C of this

       25        document, do you recognize this list?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 11 of 142




                                                                10


        1                           Dr. Hua

        2            A.   Yes.

        3            Q.   What is it?

        4            A.   It's a list I submitted in, it must

        5        be early 2020, of the cases that I was

        6        involved in either depositions or trials for

        7        the more recent years.

        8            Q.   Since you prepared this list, have

        9        you testified at trial or in a deposition on

       10        any case?

       11            A.   Let me, since I am sitting in front

       12        of the computer -- no -- oh, yes, there is one

       13        deposition I made in September of 2020 in

       14        Middletown, regarding a case in Middletown,

       15        New York, New York State.    It's a video

       16        deposition sometime in September 2020.

       17            Q.   Any other recent cases that are on

       18        this list?

       19            A.   Not to my knowledge or recollection.

       20            Q.   In your capacity as an expert in

       21        these cases are you typically retained in

       22        civil cases or criminal cases?

       23            A.   Both.

       24            Q.   And are you typically retained, your

       25        civil cases, are you typically retained on
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 12 of 142




                                                                  11


        1                             Dr. Hua

        2        behalf of plaintiffs or defendants?

        3            A.     Both sides.

        4            Q.     One more frequent than the other or

        5        about equal?

        6            A.     Not to my particular recollection;

        7        it's similar.

        8            Q.     You have been retained as an expert

        9        by plaintiffs' counsel in this case; correct?

       10            A.     Yes, in March of last year.

       11            Q.     And in connection with that

       12       retention, what services did you agree to

       13        provide?

       14            A.     I was asked to review sets of records

       15        of opinion.    I reviewed, wrote my report,

       16        submitted accordingly.

       17            Q.     Is there a written agreement

       18       regarding the services you are providing in

       19        this case?

       20            A.     I didn't hear you.

       21            Q.     Was there a written agreement

       22       regarding the services you're providing in

       23        this case?

       24            A.     Not on my side.   I did receive a

       25        cover letter from Mr. Laufer's law firm.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 13 of 142




                                                                  12


        1                              Dr. Hua

        2            Q.   How much are you getting paid for

        3        those services in this case?

        4            A.   For the review and the report, a

        5        standard fee of $4,500.

        6            Q.   How much have you billed so far?

        7            A.   $4,500 plus the deposition, it's

        8        ongoing as of now.     It's a $3,500 flat fee.

        9            Q.   Are you entitled to any fees based on

       10       the outcome of the case?

       11            A.   No.

       12                 MS. SIMON:    Off the record.

       13                   (Government Exhibit B was so

       14                 marked for identification as of this

       15                 date.)

       16                 MS. SIMON:    Back on the record.

       17       BY MS. SIMON:

       18            Q.   I am showing you what we have marked

       19       as Government Exhibit B.     Do you recognize

       20       this document?

       21            A.   Except for the first two pages, yes.

       22            Q.   Understood.

       23                 By the "first page" you are referring

       24        to the cover letter?

       25            A.   Yes.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 14 of 142




                                                                 13


        1                              Dr. Hua

        2            Q.   The cover letter that's from my

        3        office and the second page is the

        4        certifications of business records; those two

        5        pages you don't recognize; correct?

        6            A.   First one definitely I do not

        7        recognize.      The second one, I have no specific

        8        recollection.

        9            Q.   So then turning to the third page

       10        that's titled "Report of Autopsy," do you

       11        recognize that document?

       12            A.   Yes.

       13            Q.   And is this the autopsy record that

       14        you reviewed in connection with this case?

       15            A.   Yes.

       16            Q.   Do you disagree with any of the

       17        findings or conclusions of the medical

       18        examiner, Jennifer Hammers, in this report?

       19            A.   I agree with it.

       20            Q.   Looking at the second page of the

       21        autopsy report, Roman Numeral V; do you

       22        disagree where it says "Hypertensive

       23        Cardiovascular Disease"?

       24            A.   Yes.

       25            Q.   Are you familiar with that condition?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 15 of 142




                                                                14


        1                              Dr. Hua

        2            A.   Yes.

        3            Q.   What is it?

        4            A.   It basically means someone's blood

        5        pressure is high.

        6            Q.   And with an individual who is alive,

        7        what are the symptoms or signs of

        8        hypersensitive cardiovascular disease?

        9            A.   It really depends on whether you have

       10       a slight, moderate, or severe hypertension.

       11       In this case, under Dr. Hammers' report on

       12       page number 8, there is microscopic

       13       examination of the heart tissue, which

       14       specifically indicated the slight changes.

       15                 So it's a disease Mr. Grant has.     The

       16       question is whether he died of the disease or

       17       died with the disease.

       18            Q.   I don't think you answered my

       19       question.

       20                 MS. SIMON:    Monique, do you mind just

       21       reading it back?

       22                 (The last question was read by the

       23       Reporter.)

       24            A.   It depends on if you're dealing with

       25       early-stage slight, middle-stage moderate or
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 16 of 142




                                                                   15


        1                            Dr. Hua

        2        end-stage severe heart disease or

        3        hypertension.   It's a spectrum.   Early stage

        4        barely has much symptom at all.    Certainly,

        5        late stage is different.   In this case,

        6        according to Dr. Hammers' report, we're

        7        dealing with early stage of heart disease.

        8            Q.    Let's take those one at a time.    What

        9       are the symptoms you might see in an

       10       individual who is alive with what you would

       11       refer to as light hypertensive cardiovascular

       12       disease?

       13            A.    You can have no symptoms at all.     You

       14       can have symptoms, just some mild chest

       15       uncomfortableness, headache, very mild.       It

       16       really depends on -- it's really misleading to

       17       say what's a hypertension system.     What it

       18       depends on is which stage of hypertension you

       19        are dealing.    I have hypertension and I don't

       20       have any symptoms.

       21            Q.    In an individual who has the slight

       22       version of this disease, other than chest pain

       23       or headache, what other symptoms might they

       24       show?

       25            A.    Slight usually do not even have chest
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 17 of 142




                                                                   16


        1                             Dr. Hua

        2        pains.   In this case, microscopic.    There was

        3        no evidence of a heart attack.

        4            Q.   If an individual with a slight

        5        version of this disease is showing symptoms,

        6        what symptoms might they show other than -- we

        7        are speaking now about an individual who has a

        8        slight, to use your term, a slight version of

        9        this disease and you have mentioned that an

       10       individual can have no symptoms or an

       11       individual might have other symptoms, and you

       12       have mentioned central chest pain, potentially

       13       a headache.

       14                 My question is:    In an individual

       15       with a slight hypertensive cardiovascular

       16       disease, what symptoms might they show?

       17                 MR. LAUFER:    Objection.   I think he

       18        said that already.     I will allow him to

       19       answer.

       20            A.   I think you're misquoting.    Slight

       21       disease usually does not have symptoms.       Also,

       22       it depends on whether one is treated for

       23       hypertension or not.     If you're treated,

       24       control your blood pressure, you certainly do

       25       not have blood-pressure related symptoms.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 18 of 142




                                                                   17


        1                              Dr. Hua

        2            Q.   Do I understand you correctly, that

        3        an individual with slight hypertensive

        4        cardiovascular disease typically shows no

        5        symptoms?    I want to make sure I understood

        6        you, that's all.

        7            A.   No symptoms or nearly no symptom.

        8            Q.   Thank you.

        9            A.   Another way to say it:     It's

       10        irrelevant to his or her cause of death.      It's

       11        a disease.    You live with it, you die with it,

       12        as compared to die of your slight

       13        hypertension.

       14            Q.   In an individual with moderate

       15        hypertensive cardiovascular disease, what

       16        symptoms would such an individual show?

       17            A.   It really depends.     "Moderate" means

       18        blood pressure goes to a certain threshold.

       19        Which is followed by the next question:     Was

       20        someone being treated, either treated with

       21        medication or diet controlled, exercise to

       22        cure your symptoms.     It really depends on the

       23        actual measurement of the blood pressure,

       24        whether it has other conditions interfering

       25        that cause more hypertension or not.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 19 of 142




                                                                 18


        1                            Dr. Hua

        2            Q.    In an individual with moderate

        3        hypertensive cardiovascular disease, who is

        4        not being treated for that disease, what

        5        symptoms might they show?

        6            A.    It really depends on what your

        7        definition of "moderate hypertension" is.    If

        8        you can give me a blood-pressure number,

        9        symptoms, and I would answer accordingly.

       10            Q.    I am using your term, "slight,

       11        moderate and severe."    What did you mean by

       12        moderate hypertensive cardiovascular disease?

       13            A.    I would say "moderate" is someone who

       14        needs a medical intervention.    "Slight" is a

       15        lower degree.   You can use non-medical to

       16        control your blood pressure or with minimum

       17        medical intervention, as compared to people

       18        with "severe," who are constantly adjusting

       19        medication, constant measurement, under

       20        doctor's care to control your disease.

       21                  Hypertension can cause damage to your

       22        organs, whether you have any organ damage,

       23        specifically heart damage, and brain damage

       24        and kidney damage and a heart attack and a

       25        stroke.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 20 of 142




                                                                19


        1                           Dr. Hua

        2            Q.   Using your definition of a moderate

        3        hypertensive cardiovascular disease, what are

        4        the symptoms an individual might show with

        5        that condition?

        6            A.   When blood pressure is high enough --

        7            Q.   Untreated, I should say.

        8            A.   When blood pressure is high enough,

        9        untreated by a physician and adjusted by his

       10       or her own lifestyle, which certainly would

       11       present a problem, you would expect

       12       significant enlargement, progressing

       13       enlargement of the heart.

       14                 You would expect heart muscle, as

       15        microscopic changes and with ischemia changes

       16       and with small scar formation in the heart

       17       muscle and a stroke -- some can be very small

       18       -- and whoever has the disease is probably not

       19       even aware of it.   Certainly in this case, the

       20       autopsy performed or if you're alive the

       21       radiologist's scan performed, you could

       22       certainly have a better sense of any end-organ

       23       damage, specifically heart, brain and kidneys.

       24            Q.   Any other symptoms an individual

       25       might show with -- I am talking about an
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 21 of 142




                                                                 20


        1                              Dr. Hua

        2        individual who is alive, by the way -- any

        3        other symptoms that an individual with

        4        moderate hypertensive cardiovascular disease

        5        might show?

        6            A.   Treated or untreated?

        7            Q.   Untreated.

        8            A.   How many years you have this disease.

        9        Organ damage will never recover by itself.

       10       Early stage certainly do not have organ

       11        damage, it's still a recoverable, reversible

       12        process, as compared to end stage, end stage

       13        of the moderate-type of hypertension where

       14        they already have end-organ damage.

       15                 If a stroke happens, it's a stroke.

       16        If heart has lack of oxygen, lack of blood

       17       supply, has ischemia or myocardial infarction,

       18       has kidney damage.      It depends on at which

       19        stage it's really.

       20                 I mean, really, not only the

       21        severeness of the blood-pressure measurement,

       22        also what's the duration of this kind of high

       23       blood pressure being in this particular

       24       person.

       25            Q.   If I understand you correctly, you
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 22 of 142




                                                                 21


        1                           Dr. Hua

        2        are saying it depends on whether they are in

        3        the early stages of the disease or whether

        4        they have had it for a time; correct?

        5            A.   The duration of -- I mean, slight or

        6        moderate depends on what's the pressure

        7        measurement and, also, depends how many years

        8        you have had this disease.    If there's been

        9       any medically intervention or not.

       10                 Any medical intervention basically is

       11       to lower your blood pressure based on to

       12       prolong the lifespan.     I mean, no one is

       13       killed with the disease after the age of 100.

       14            Q.   Well, what blood-pressure measurement

       15       do you consider to be moderate hypertensive

       16       cardiovascular disease?

       17                 MR. LAUFER:   Objection.

       18                 You can answer, Doc.

       19            A.   It's evolved over the years.

       20                 When I was in medical school 25, 30

       21       years ago, the blood pressure now more is 140

       22       to 90.    Over the years it's become 130 to 90.

       23       Right now it's really become 120 to 80.

       24                 It's an evolving concept and really

       25       based on the doctors, scientists understanding
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 23 of 142




                                                                 22


        1                           Dr. Hua

        2        of what's the end-organ damage, how to reverse

        3        the process, whether it contributes to your

        4        blood pressure, cannot reverse, slow down the

        5        progression of your hypertension or not.

        6                 It's a complex process.    I do not

        7        really have a one-sentence answer, if that's

        8        what you are looking for.

        9            Q.   Other than organ damage in an

       10       individual with moderate hypertensive

       11        cardiovascular disease, what symptoms might

       12       they show though if left --

       13            A.   People can get untreated, not taking

       14       care of themselves, using drugs, using

       15       alcohol, heavily smoking at the same time.       It

       16       certainly will precipitate the disease process

       17       much quicker and symptom wise.      You would

       18       except people would have early symptoms of

       19        lack of blood supply to your heart.    You

       20       develop arrhythmia, which is abnormal blood

       21       rhythm.   You can have kidney damage to a

       22       certain degree.

       23                 It really depends how old are you;

       24       how many decades you have the disease; you can

       25       have a stroke of various size and shape and,
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 24 of 142




                                                                    23


        1                             Dr. Hua

        2        again, it depends on which kind of degree of

        3        hypertension you have and how many years, how

        4        many decades you have.

        5             Q.   Any other symptoms that an individual

        6       might have with moderate hypertensive

        7        cardiovascular disease left untreated than the

        8        ones you have already mentioned?

        9             A.   People can have damage to the brain,

       10       damage to the heart, damage to the kidney.

       11       Damage to the kidney has sets of kidney --

       12       damage of brain has sets of brainwave

       13       symptoms.    Damage of heart can have a set of

       14       heart-related symptoms.

       15             Q.   Any other symptoms?

       16             A.   If under doctor's observation,

       17       certainly you have a better chance to observe

       18        and control and manage your symptoms.

       19             Q.   That's not my question.    My question

       20       is:    Other than the symptoms you have already

       21       mentioned, are there any other symptoms an

       22        individual with --

       23             A.   Certainly have miscellaneous --

       24                  MR. LAUFER:   It's okay, Doctor, but

       25       let counsel finish her question first, then
                        FREE STATE REPORTING, INC.
                      Court Reporting Transcription
                           D.C. Area 301-261-1902
                        Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 25 of 142




                                                                   24


        1                              Dr. Hua

        2        begin your response.      Because you are going to

        3        drive the Court Reporter nuts.

        4                 MS. SIMON:     Let me ask the whole

        5        question on the record.

        6            Q.   My question is:     Other than the

        7        symptoms you have already mentioned, are there

        8        any other symptoms an individual with moderate

        9        hypertensive cardiovascular disease might show

       10        if the diseased is left untreated, other than

       11        the symptoms you have already mentioned?

       12            A.   I would generally describe as --

       13        untreated hypertension really depends how long

       14        the duration you have this kind of moderate

       15        hypertension.

       16                 In terms of symptoms, you would

       17        expect three sets of symptoms:     One related to

       18        the brain, one related to the heart, and one

       19        related to the kidney.

       20                 MR. LAUFER:     So aside from what you

       21        already said, I think what counsel is looking

       22        for, are there any other things --

       23                 MS. SIMON:     That's all right.

       24                 THE WITNESS:    That's three major

       25        things on top of my head.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 26 of 142




                                                                   25


        1                              Dr. Hua

        2            Q.     In your practice as a medical

        3        examiner, have you examined individuals who

        4        have died of hypertensive cardiovascular

        5        disease?

        6            A.     Yes.

        7            Q.     In those cases, what was the basis of

        8        your conclusion that an individual died of

        9        that disease?

       10            A.   It would be a biased population.    As

       11       a medical examiner we are dealing with people

       12       who die of hypertensive or die for some other

       13       reasons unrelated to hypertension.     I am not

       14       sure of exactly the question you are asking.

       15                 MS. SIMON:    Can you please read back

       16       the question, Monique?

       17                 (Last question read by the Reporter.)

       18            A.   Individual died of hypertension:    By

       19       definition you have the people who have severe

       20       hypertension, untreated hypertension, mainly

       21        dealing with people with hypertension for

       22        prolonged period of times, mainly has end-

       23       organ damage.      It's not hypertension itself,

       24        it's the brain damage; it's heart-related

       25        damage; it's kidney-related damage.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 27 of 142




                                                                 26


        1                              Dr. Hua

        2                   Again, in heart-related damage it

        3        involves vascular rupture.      Yes, that's pretty

        4        much it.

        5            Q.     Is enlargement of the heart a

        6        possible indication that someone died of

        7        hypertensive cardiovascular disease?

        8            A.     It's the degree of the enlargement of

        9       heart.    Enlargement of heart will suggest

       10       someone has hypertension or other reasons has

       11       -- other reasons causing it, not

       12       hypertension-related enlarged heart.

       13                 It's the degree of enlargement.    It's

       14       the measurement of the enlargement.      More

       15       importantly, it's the microscopic section

       16       which enlarged the heart tissue but by several

       17       hundred fold; see, any previous evidence of

       18       lack of blood-pressure supply and previous

       19       scar formation are due to heart attack which

       20       was not in this case.

       21                 MS. SIMON:   Monique, could you read

       22       my question back.

       23                 (Last question read by the Reporter.)

       24            A.   An enlarged heart just suggests

       25       someone could have hypertension, which has no
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 28 of 142




                                                                  27


        1                             Dr. Hua

        2        direct or close correlation regarding someone

        3        who dies of hypertension.      That's an entirely

        4        different issue.     It's one thing if you have

        5        the disease, die with the disease or if you

        6        die of the disease.

        7            Q.     I am trying to figure out a way to

        8        understand your views of what an individual

        9        who has died of this disease might show in an

       10        autopsy.     It would really help if you could

       11       just answer the questions I am asking.

       12            A.     I am --

       13            Q.     Let me finish please.

       14                   I am not trying to accomplish

       15       anything else except to understand your

       16       opinions on a particular issue.      So if you

       17       could, number one, just answer the question I

       18       am posing; and number two, make sure I finish

       19       my question.     I think this will go a lot

       20       faster.     Let me ask again.

       21                   MR. LAUFER:   One thing is that

       22       sometimes at the end of your questions,

       23       counsel, you pause a little bit, which I think

       24       leaves an opening for him to start answering.

       25       If you can just try not to pause, that might
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 29 of 142




                                                                  28


        1                             Dr. Hua

        2        help.

        3            Q.    Again, if we could make sure I have

        4        stopped talking before you answer, Dr. Hua.      I

        5        think there have been several times where you

        6       started talking in the middle of a sentence.

        7        If we could just do that this would all go a

        8        lot faster and please, again, just answer the

        9        question I am asking and it will be a bit

       10       easier on all of us.

       11                  You have mentioned that you have, in

       12       your practice as a medical examiner, certified

       13        for individuals who have died of hypertensive

       14       cardiovascular disease; correct?

       15            A.    Yes.   It's a diagnosis exclusion.

       16            Q.    Did you say a "diagnosis exclusion"?

       17            A.    No other disease, no other overriding

       18       disease, no other trauma, no other

       19       intoxication, because hypertension by

       20       definition is a natural disease.

       21                  As a forensic pathologist in this

       22       country, probably in most countries as well,

       23       we define a natural disease as exclusively

       24       natural, not 50 percent, not 70, not 80

       25       percent.     If you can rule out other elements
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 30 of 142




                                                                  29


        1                             Dr. Hua

        2        you can call someone died of natural diseases;

        3        otherwise you would not call someone died of

        4        natural diseases; it has to be exclusively

        5        natural.

        6                   Check fourth edition of Spitz &

        7        Fisher's book, page 436.

        8            Q.     In those cases where you certified an

        9        individual as having died of hypertensive

       10       cardiovascular disease, what were your

       11       findings based on?

       12            A.   I have to base on there is no other?

       13       sets of conditions.      No trauma, no cocaine

       14       intoxication, no drug intoxication, no other

       15       overriding diseases.     It's a medical decision

       16       based on the actual autopsy toxicology

       17       examination.     It's not something you pull out

       18       from your rear back-pocket diagnosis.         It only

       19       works if you rule on other sets of

       20       information; if you rule on other non- natural

       21       condition which could contribute to their

       22       death.

       23                   If you attribute someone died of

       24       hypertension, which by definition is natural

       25       disease, therefore, you have to make sure
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 31 of 142




                                                                  30


        1                             Dr. Hua

        2        there is no other conditions.     Therefore, the

        3        question really I am dealing with is whether

        4        someone actually died of heart disease or just

        5        simply died with hypertension.

        6            Q.     So you're saying that if you ruled

        7        out all other causes of death, that's how you

        8        determine someone died of hypertension

        9        cardiovascular disease?

       10            A.     Rule out all of the non-natural

       11        causes of death.     If someone died of

       12        hypertension, by definition it's a natural

       13        disease.     Before you assign someone died of

       14       natural disease, you have to make sure of no

       15        other overriding conditions.

       16            Q.     Is there anything else you look to?

       17        to determine whether or not someone died of

       18        hypertensive cardiovascular disease?

       19            A.     Sure.

       20                   We do a common thing called a

       21       microscopic examination.     Instead of at day

       22        one of the autopsy look at heart, weigh it,

       23       measure it based on your naked eye, we examine

       24       the tissue enlarged by several hundred fold,

       25        just like Dr. Hammers did in this case.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 32 of 142




                                                                   31


        1                             Dr. Hua

        2        Microscopic section of the heart would be

        3        examined, to see any evidence of old lesion of

        4        the heart.    Also, it will give you a better

        5        sense of how severe the hypertension is.

        6        Measured, the weight itself, it's useful, but

        7        can be misleading.

        8            Q.    Other than a microscopic examination

        9        of the heart and the weight of the heart, is

       10       there any other aspect of the body you would

       11        examine to determine whether or not someone

       12        died of hypertensive cardiovascular disease?

       13            A.    We mainly look for three of the end

       14       organs:    Heart, brain, kidney.    Is there any

       15        significant diseases, any previous heart

       16       attack, any previous changes can be attributed

       17        to hypertensive or not.    Also, the age of the

       18       patient.     Make sure no injury, no

       19        intoxication, that's -- it's supposed to be an

       20        absolutely natural component before you assign

       21        that someone died of hypertension.

       22                  Also, ideally, you would expect if

       23        someone has severe hypertension instead of

       24        slight hypertension, just like in this case,

       25        page number 6 showed microscopically.     Heart
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 33 of 142




                                                                    32


        1                            Dr. Hua

        2        muscle actually shows slight, S L I G H T,

        3        myocardial hypertrophy.    It says:    No evidence

        4        of old infraction or a lack of blood supply.

        5             Q.   Again, I just want to reiterate.

        6        Please just answer the question.      We are not

        7        looking at Mr. Grant's autopsy specifically.

        8        I am just trying to ask you, in your

        9        experience as a medical examiner, the

       10        particular findings in an autopsy that might

       11        lead you to conclude someone died of

       12       hypertensive cardiovascular disease.       That's

       13       it.

       14                  Other than the ones you have

       15       mentioned, are there any other --

       16             A.   I think I really answered the

       17       question previously.    Let me just simply

       18       recap.

       19                  If you try to assign someone died of

       20       hypertensive, a natural disease, you first

       21       have to rule out the unnatural aspect.

       22       Specifically, nothing trauma, nothing

       23       significant intoxication.

       24                  Second, dealing with hypertension,

       25        make sure no other disease can cause the
                        FREE STATE REPORTING, INC.
                      Court Reporting Transcription
                           D.C. Area 301-261-1902
                        Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 34 of 142




                                                                 33


        1                             Dr. Hua

        2        patient to die.

        3                 Third, you want to know how long the

        4        hypertensive is.     Is there any actual

        5        significant and organ damage?     You cannot

        6        really, based on the examination of the heart

        7        brain and kidney grossly, you need to look

        8        under the microscope.     In this case it was

        9        done.

       10            Q.   Thickening of the walls of the heart,

       11       is that someone who could have died of

       12        hypertensive cardiovascular disease?

       13            A.   Thickening of the wall can be due to

       14       hypertension or sets of other natural diseases

       15       or drug intoxication or other sets of

       16        conditions.     Thickening of the wall just means

       17       you potentially, among others, could have

       18       hypertension.     With the hypertension does not

       19       mean died of hypertension, you can simply die

       20        with hypertension.

       21            Q.   I am going to mispronounce this one,

       22       but "arterial nephrosclerosis," are you

       23       familiar with that term?

       24            A.   Yes.

       25            Q.   What is that?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 35 of 142




                                                                 34


        1                            Dr. Hua

        2            A.    It's small vessel changes in your

        3        kidney.   It can, due to hypertension, can

        4        cause small-vessel changes in your kidney and

        5        eventually cause your kidneys to dysfunction.

        6                  People who have hypertension can

        7        eventually develop a kidney failure and kidney

        8       dysfunction, just like eventually, long enough

        9        with hypertension, you can develop heart

       10       failure, also not relevant in this case.       You

       11        do not have heart failure, you do not have

       12       kidney failure.

       13            Q.    What is "myocyte hypertrophy," are

       14       you familiar with that term?

       15            A.    It means that the heart is made of

       16       heart muscle.    Heart muscle, medical term

       17       called a myocyte.    Here we have a slight not

       18       moderate, certainly not significant or

       19       moderate hypotrophy.    Slight hypotrophy,

       20       slight increase of the size, which information

       21       you can only derive under a microscopic

       22       examination.    There's no evidence of ischemia

       23       or a heart attack.

       24            Q.    Is mild or slight hypertrophy an

       25       indication that an individual could have
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 36 of 142




                                                                     35


        1                            Dr. Hua

        2        hypertensive cardiovascular disease?

        3            A.    It depends on the degree.    It depends

        4        on there's no other conditions can cause

        5        myocardia hypertrophy.    Then we can say

        6        someone potentially has hypertension.       Still

        7        the question:   Did he die with the

        8        hypertension or died of hypertension.

        9            Q.    Looking at second page of the autopsy

       10        report, see Roman Numeral V, do you disagree

       11       with the medical examiner's conclusion that

       12       Mr. Grant has hypertensive cardiovascular

       13       disease?

       14            A.    I agree with Dr. Hammers' diagnosis.

       15            Q.    Do you agree with that Mr. Grant

       16       evidenced Cardiac hypertrophy?

       17            A.    Slight hypertrophy.    That is not on

       18       page number 2, it's actually on page number 8.

       19            Q.    My question is just:   Do you disagree

       20       with Ms. Hammers' findings that Mr. Grant's

       21       body demonstrated cardiac hypertrophy?

       22                  MR. LAUFER:   Objection.   I think he

       23       answered the question, counsel.

       24                  You can answer it again, Doctor.

       25            A.    I am in complete agreement, but I
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 37 of 142




                                                                 36


        1                           Dr. Hua

        2        would add one more thing to be more precise,

        3        it's slight, S L I G H T, of his heart,

        4        myocyte hypertrophy, not moderate not severe,

        5        not of his old heart attack.

        6            Q.   Do you disagree, again, looking at

        7        page 2, do you disagree with Ms. Hammers'

        8        conclusion that Mr. Grant's body demonstrated

        9        concentric left ventricular hypertrophy?

       10            A.   Certainly I'm in agreement there is

       11       nothing I would disagree with.

       12            Q.   Do you disagree with Ms. Hammers'

       13        conclusion that Mr. Grant's body demonstrated

       14       moderate arterial lobes nephrosclerosis?

       15            A.   I would take her word.    There is

       16       nothing to disagree about.

       17                 I also agree Dr. Hammers' diagnosis,

       18       he did not die of hypertension.

       19                 MR. LAUFER:   Doctor, just wait for

       20       counsel to ask a question.    I appreciate that

       21       answer, but nonetheless, let's just wait for

       22       counsel to ask.

       23            Q.   Dr. Hua, do you agree with Ms.

       24       Hammers' conclusions on the cause of death in

       25       Mr. Grant's case?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 38 of 142




                                                                  37


        1                            Dr. Hua

        2            A.    I disagree.

        3            Q.    Do you know whether CPU was conducted

        4        on Mr. Grant before he died?

        5            A.    Yes, in the jail as well as

        6        subsequently in the hospital.

        7            Q.    Was he intubated in both locations?

        8            A.    I note, my recollection is he was

        9        intubated, yes.

       10            Q.    What does it mean when an individual

       11        is intubated?

       12            A.    When you're not breathing, just like

       13        in Mr. Grant's case, you lack of oxygen.       One

       14        way to revive you or at least attempt one way

       15        to revive you is to make sure you can receive

       16        oxygen.   Since you are not breathing by

       17        yourself, that's medically we stick a tube in

       18       your airway to help you breath, to pump the

       19       oxygen in to make sure that you can receive

       20       oxygen, sometimes successfully, lots of times

       21        unsuccessfully.

       22            Q.    What is the diameter of that tube?

       23            A.    I do not recall exactly.   It really

       24        depends on -- I do not have the photograph in

       25       front of me.     I do not know exactly which kind
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 39 of 142




                                                                   38


        1                             Dr. Hua

        2        of tube people used in this case.      It's

        3        roughly around one centimeter, slightly above

        4        one centimeter in diameter.      It can be hard

        5        plastic, it can be soft plastic.     It really

        6        depends on whatever you have at the time.

        7            Q.   Do you know whether hard plastic or

        8        soft plastic was used here?

        9            A.   I do not know specifically.     My

       10        presumption was, most adult populations would

       11        use hard plastic.

       12            Q.   In your practice as a medical

       13        examiner, have you examined individuals who

       14        were intubated before they died?

       15            A.   Multiple times.   Most people will

       16        have a certain degree of resuscitation one way

       17        or another.    The first step is always the

       18        airway intubation.

       19            Q.   And can intubation cause hemorrhages,

       20        trauma, or other injuries to the body?

       21            A.   It could.   The real question is how

       22        much trauma?    Yes, it could.   To what degree

       23        of trauma, that's the actual content of this

       24        case.

       25            Q.   What types of injuries could
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 40 of 142




                                                                 39


        1                            Dr. Hua

        2        intubation cause?

        3            A.   If you are done properly, you will

        4        not cause much injury.   If you are done

        5        improperly, you will cause lots of damage.

        6        You can cause perforation.    There are lots of

        7        things that you can talk about here.

        8            Q.   When you say "perforation,"

        9        perforation of what?

       10            A.   The tube can be perforated to

       11       different area.   Instead of airway it can go

       12       to a different area of the organ and cause

       13       major blood-vessel damage.     It really depends

       14       on -- if it's done by EMS or professional

       15       people who have enough training or not.

       16            Q.   What other injuries can intubation

       17       cause in this case?

       18            A.   Is it depends on how you treat it,

       19       proper or improperly.

       20            Q.   If done improperly what injuries can

       21       it cause?

       22            A.   Improperly you can, instead of

       23       resuscitation of the airway, you can touch a

       24       different portion, a necessary portion of the

       25       body which can cause injuries.      It really
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 41 of 142




                                                                  40


        1                               Dr. Hua

        2        depends on where it was performed; done by

        3        professional people, people with training or

        4        not.

        5                     As I mentioned, it can cause

        6        perforation.       Obviously, we do not have

        7        perforation here.

        8               Q.    Other than perforation, what types of

        9        injuries can intubation cause if not properly

       10       performed?

       11            A.       Intubation alone, you could cause

       12        tissue damage, wherever the tube is inserted

       13       into.        Sometimes people insert tubes properly

       14       in the airway, can cause the mucosa in the

       15       lining of the airway damage.

       16                     Sometimes can perform inserted

       17       instead of your airway it goes to your food

       18       part, the esophagus area.         It really depends

       19       on who did it, what's the experience, whoever

       20        is doing it.       Even experienced people can make

       21       mistakes, but fortunately nothing significant

       22       in this case.       Airway was properly placed.

       23       There is no perforation.

       24               Q.    You said that an intubation can cause

       25       tissue damage; where might that tissue damage
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 42 of 142




                                                                   41


        1                            Dr. Hua

        2        occur?

        3             A.   It depends on where the tube goes.

        4        If it goes to the airway, as I indicated

        5        before, it can cause the airway mucosa damage.

        6        If it goes to the wrong place, into your food

        7        pipe instead or your airway, esophagus, I

        8        mean, first you do not receive oxygen, that's

        9        a big damage.   Second, it's not the purpose of

       10        the intubation.

       11             Q.   Maybe this is another way to approach

       12       it:    When someone is intubated and the tube is

       13        properly put in the airway, can you walk me

       14        through all of the tissues that that tube

       15        would come into contact with?

       16             A.   You mean gently, professionally,

       17        adequately placed or roughly, inadequately

       18        performed intubation inside the airway?      I am

       19        not sure what you are actually referring to

       20        here.

       21             Q.   Let's take them one at a time.     If

       22        it's properly done, what tissue might the tube

       23        come in contact with?

       24             A.   It goes through all the way, from

       25       upper it goes down.     It can be rubbing the
                        FREE STATE REPORTING, INC.
                      Court Reporting Transcription
                           D.C. Area 301-261-1902
                        Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 43 of 142




                                                                42


        1                            Dr. Hua

        2        lips.    Can cause gum damage.   Sometimes

        3        people, from the plastic, cause the teeth

        4        damage or mucosa.

        5                  Backwards a little bit, downward a

        6        little bit, you have the stroke area,

        7        different kinds of mucosa.    It really depends

        8        on the tip of the tube, where they bump into,

        9       and even if properly goes down, you can,

       10       inside the airway can cause rubbing against

       11       the side of the mucosa.    The inner surface of

       12       the trachea can get damaged to a certain

       13       degree.

       14                  If you're further down, sometimes it

       15       can improperly go too deep, can cause the main

       16       bronchi damage.    It really depends on each

       17       individual case, whether it's placed properly,

       18       professionally or not.

       19                  All the way down from the start, the

       20       tip of your lip all the way down where's the

       21       tip of the distal end of the endotracheal tube

       22       or worse, along its way there is a potential

       23       damage of anything along its way, yes.

       24            Q.    Does that include the trachea?

       25            A.    It should be in the trachea.   You
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 44 of 142




                                                                     43


        1                              Dr. Hua

        2        would expect it to have some degree of damage

        3        in the inner lining inside of the trachea.          If

        4        you go outside, then it's a perforation,

        5        that's a different story.       I would no longer

        6        characterize it as a properly and

        7        professionally placed airway.

        8            Q.     Let's take those scenarios one at a

        9        time.    If the intubation tube is properly

       10       placed, can you see hemorrhaging in the

       11        trachea?

       12            A.     Yes.

       13            Q.     If the intubation tube is improperly

       14       placed, can you see hemorrhaging in the

       15        trachea?

       16            A.     If properly placed, you would expect

       17       a certain degree, usually a moderate degree of

       18        the airway mucosa damage.

       19                   Improperly placed really depends on

       20       what improper is.      If improper was not even in

       21       the airway, certainly you will not have airway

       22        damage.    If you're in the airway and pushing

       23        too hard, too rough, then you would expect

       24        some damage.      It also depends on how much

       25       force you're doing it.      If you are knowingly
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 45 of 142




                                                                    44


        1                             Dr. Hua

        2        doing it or unknowingly doing it, sometimes it

        3        can be perforated.

        4            Q.   Looking on the first page of the

        5        autopsy again, the first Roman numeral, Roman

        6       Numeral Number I contains a list of blunt-

        7       force trauma.    Do you see that?

        8            A.   "Blunt-force trauma, head, neck torso

        9        and extremities"?

       10                 Yes.

       11            Q.   Do you see under that, it's number E,

       12       as in Edward, it says "Contusion, right lower

       13        lip"?

       14            A.   Yes.

       15            Q.   Is that an injury that could occur

       16       with the placement of an intubation tube?

       17            A.   It's a common side effect of

       18       intubation.

       19            Q.   And F, where it says "Excoriations,

       20       oral mucosa of the lips."       Is that an injury

       21       that could occur as the result of an

       22       intubation tube?

       23            A.   It's fairly common and insignificant

       24       in a way.

       25            Q.   What about G, "Neck muscle and
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 46 of 142




                                                                 45


        1                            Dr. Hua

        2        soft-tissue hemorrhages, multiple bilateral,"

        3        are those injuries that could result from the

        4       placement of an intubation tube?

        5            A.    You can have injury to a certain

        6        degree.   The question is multiple, that's

        7        troublesome, especially in conjunction with

        8        other autopsy findings listed A and all the

        9        way down.

       10            Q.    The injuries listed under G, my

       11       question is simply whether those injuries

       12       could occur as a result of the placement of an

       13       intubation tube?

       14            A.    Injury could occur.   The question is

       15       the key words "multiple" and "bilateral," to

       16       what degree?    I mean, no one won't consider

       17       evaluating anything in a vacuum.     In the

       18       context of this case, another way to say in

       19       the context of other findings of this case, is

       20       all injury due to intubation?     My answer is

       21       "no."

       22            Q.    I don't think you are quite answering

       23       my question.

       24                  MR. LAUFER:   I believe he did,

       25       counsel, but you can go a bit further.       That's
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 47 of 142




                                                                 46


        1                             Dr. Hua

        2        fine.

        3            Q.   Let me try it a different way.

        4                 In cases where you have examined a

        5        body, not this one, in cases where you have

        6        examined a body, an individual for whom CPR

        7        was performed who was intubated before their

        8        death, would you have ever observed in those

        9        cases neck muscle and soft-tissue hemorrhages?

       10            A.   Yes.

       11            Q.   And in the event that the CPR was not

       12        done well, that it was not done properly, is

       13        it possible that those hemorrhages could be

       14        multiple and bilateral?

       15                 MR. LAUFER:    Objection.

       16                 You can answer.

       17            A.   Everything is possible.     Just, I

       18        mean, it's possible, yes.      The question is, is

       19        it probable in the context of the totality of

       20        this case?

       21            Q.   Under H it says, "Tracheal ring

       22        hemorrhage large."     Is that an injury that

       23        someone could suffer as a result of

       24        intubation?

       25            A.   If done improperly, yes.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 48 of 142




                                                                 47


        1                           Dr. Hua

        2            Q.   Looking at I, it says, peri-carotid

        3        artery hemorrhages, bilateral," is that an

        4        injury that could occur as the result of the

        5        placement of an intubation tube?

        6            A.   Unlikely, due to intubation, going in

        7        the context of this case.

        8            Q.   What are peri-carotid artery

        9        hemorrhages?

       10            A.   Both side of the neck, right and

       11       left, away from your airway, windpipe, there

       12        is a vessel, artery called the carotid artery,

       13        and tissue nearby has hemorrhaged.   In this

       14        case there was no neck line, intravascular

       15        line placed.   The presence of bilateral

       16       hemorrhage, the only large answer is some

       17       force being applied on the outside of the neck

       18        caused the corresponding hemorrhage.

       19            Q.   J, looking at the same list, it says

       20        "Hemorrhage of the tongue."   Is that an injury

       21        that could be caused by the placement of an

       22        intubation tube?

       23            A.   It's very commonly associated.

       24        Again, just like it can be due to the tube or

       25       due to things other than the tube, I would
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 49 of 142




                                                                    48


        1                                 Dr. Hua

        2        never put much premium on the tongue injury

        3        alone.

        4              Q.    Looking at number, in this list, the

        5        one that says, "Petechial hemorrhages of the

        6        eyes.      Periorbital soft tissue and muscle,

        7        oral mucosa, posterior oropharynx, base of

        8        tongue, trachea, esophagus and temporalis

        9        muscles."

       10                    What are petechial hemorrhages?

       11              A.    It's a small vessel rupture, caused a

       12        pinpointed brain bleeding in a corresponding

       13        area.      In this case, we not only have -- in A

       14        was described "petechial."         The exact word Dr.

       15        Hammers uses is called "abundant," A B U N D A

       16        N T, on the bottom of Page 4.         In this case I

       17        specifically do a rough count of how many

       18        petechial hemorrhages.       My counting stopped at

       19        50.    There was no point to further count.

       20        It's not like I cannot do it, it's just that I

       21        refuse to waste my time here.

       22                    MS. SIMON:    We are going to take a

       23        ten-minute break.        Off the record.

       24                    (Whereupon, a recess was taken.)

       25                    MS. SIMON:    Let's go back on the
                         FREE STATE REPORTING, INC.
                       Court Reporting Transcription
                            D.C. Area 301-261-1902
                         Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 50 of 142




                                                                 49


        1                            Dr. Hua

        2        record.

        3        BY MS. SIMON:

        4            Q.    Dr. Hua, you said that petechial

        5        hemorrhages are pinpoint hemorrhages caused by

        6        the ruptured vessels.    Do I understand that

        7        correctly?

        8            A.    Rupture of the small vessels.

        9            Q.    And I will ask again and, again,

       10        please just answer the question:    What can

       11       cause petechial hemorrhages?

       12            A.    Any reason can potentially cause the

       13        inside of the vessel, the pressure increased,

       14        put through a certain threshold will cause the

       15        petechiae.

       16            Q.    Can CPR and intubation cause

       17        petechial hemorrhages?

       18            A.    Improperly, yes.   Even a properly

       19        performed can cause slight amount of petechial

       20        hemorrhage.    It's not abundant or not, not in

       21        the context of this case.

       22            Q.    Can improperly done CPR and

       23        intubation cause abundant petechial

       24        hemorrhages?

       25            A.    In the context of this case, the
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 51 of 142




                                                                  50


        1                             Dr. Hua

        2        answer is no.

        3              Q.   Why is that?

        4              A.   Because there are other associated

        5        findings; extensive amount of hemorrhage in

        6        the neck, front and back, right and left,

        7        upper middle and lower portion of the neck,

        8        which all associated with the other finding is

        9        petechial hemorrhage, as well as big patches

       10        of hemorrhage on both sides of the eyes.

       11              Q.   That's not my question.    My question

       12        is:    Can improperly done CPR cause abundant

       13        petechial hemorrhages?

       14              A.   It's a misleading, yes.    Yes, it can

       15        cause it, but not in the context of this case.

       16        With "abundant," it's a misleading, yes?

       17              Q.   I am not asking about another case.

       18        I am asking in general:     Can CPR and

       19        intubation improperly performed cause abundant

       20        petechial hemorrhages?

       21              A.   Extremely unlikely, unless -- can you

       22        define how unprofessional the CPC was

       23        performed?    If you can define that, I will

       24        probably give you a better answer.

       25              Q.   How can improperly done CPR or
                         FREE STATE REPORTING, INC.
                       Court Reporting Transcription
                            D.C. Area 301-261-1902
                         Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 52 of 142




                                                                51


        1                           Dr. Hua

        2        intubation cause petechial hemorrhages?

        3            A.   It's not intubation.   It's mainly

        4        because the chest compression can cause

        5        petechial hemorrhages to a certain degree.

        6        It's just compression and the manipulation can

        7        cause the intravascular pressure increase, can

        8        cause some vessel rupture, but not to abundant

        9        degree, especially in the context of this

       10        case.

       11            Q.   What degree of chest compression

       12        would be required to cause abundant petechial

       13        hemorrhages?

       14            A.   Only if they're done properly or not.

       15       I mean, we're dealing with petechial

       16        hemorrhage, petechial hemorrhage alone.

       17        Improperly performed over compression of chest

       18       can certainly cause petechial hemorrhage, but

       19        should not cause neck muscle hemorrhage.

       20                 I mean, no one is dealing with things

       21       in a vacuum and one piece of evidence.       It's

       22        in the context of this case, that's what I am

       23        looking at.

       24            Q.   Again, I just ask that you answer the

       25       question.   I am not asking about the context
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 53 of 142




                                                                   52


        1                             Dr. Hua

        2        of this case, I am asking you specifically

        3        what degree of chest compressions can cause

        4        abundant petechial hemorrhages?

        5            A.    If they're done professionally, it

        6        should not have abundant.      There is no -- I

        7        mean the sky is the only limit of

        8        unprofessionally, improper chest compression

        9        which can cause petechial hemorrhages of

       10        various degrees, but again, look at the

       11       context of this case.       Otherwise you get a

       12        misleading "yes."

       13            Q.    I am not asking about this case, I am

       14        asking in general:      What degree of chest

       15        compressions can cause abundant petechial

       16        hemorrhaging?

       17                  MR. LAUFER:    Objection.   You can

       18        answer.

       19            A.    If they're done improperly for a

       20        longer period of time, you could cause

       21       significant amount of petechial hemorrhage.

       22       If you can define what "significant," what

       23       "abundant" is, I mean probably Dr. Hammers is

       24        the better one to define.      She is the one who

       25       used the word "abundant."       The way I look is
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 54 of 142




                                                                 53


        1                           Dr. Hua

        2        more than 50.   I don't know if that's your

        3        definition of "abundant."

        4            Q.   Looking at B in this list, where it

        5        says, "Blotchy sclera hemorrhages bilateral,"

        6        what does that mean?

        7            A.   It's instead of pinpointed small

        8        vessel hemorrhage, as in the background of one

        9        dot, here with a big patch just like the

       10        autopsy picture demonstrating this picture --

       11        both sides, the large patches instead of

       12        pinpointed breathing spot.

       13            Q.   Can chest compressions or other

       14        aspects of CPR cause this sort of hemorrhage?

       15            A.   It depends on how much.   It depends

       16        on how chest compressions were performed.

       17        It's potentially, yes.

       18            Q.   Looking at C, "Subcutaneous

       19        emphysema, eye lids and periorbital tissues,"

       20       what does that mean?

       21            A.   It means air accumulation in the soft

       22       tissues, which is more related to the

       23       intubation.   Was it done properly, over or

       24       under pressure of the outside air, that's why

       25       you have emphysema.     It's the air being
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 55 of 142




                                                                   54


        1                              Dr. Hua

        2        accumulated inside the soft tissue.

        3                 MS. SIMON:    Could you read that last

        4        answer back.

        5                 (Last answer read by the Reporter.)

        6            Q.   I am going to break that down a

        7        little bit because I am not sure I understood

        8        your answer.

        9                 So just to make sure I understand

       10        what you are saying, "subcutaneous emphysema"

       11        is air accumulation under the skin; correct?

       12            A.   Yes, that's the definition of

       13        emphysema.      It's air being accumulated in

       14        somewhere, here the subcutaneous, in the soft

       15        tissue underneath the skin.

       16            Q.   And eye lids, that term fortunately I

       17        do know, but "periorbital tissues" means

       18        around the eyes; right?

       19            A.   Yes.

       20            Q.   And what can cause subcutaneous

       21        emphysema?

       22            A.   Air being trapped into the soft

       23       tissue, which either done properly or

       24        improperly way of doing it causes air being

       25        trapped in the tissue.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 56 of 142




                                                                 55


        1                             Dr. Hua

        2            Q.   So improper CPR can cause

        3        subcutaneous emphysema?

        4            A.   Improper can cause, just as proper

        5        can cause as well.    It's a known side effect.

        6        It's a known, well-documented side effect.

        7            Q.   And is it a side effect of chest

        8        compressions of the mouth-to-mouth portion of

        9       CPR or intubation or something else?

       10            A.   It's the pressure being run too high

       11       towards the airway area and also because the

       12       airway, I mean, they probably improperly

       13       positioned the tube; the air was always

       14       running to whatever the least resistant is,

       15       not directly going to the lung, but here going

       16       to the adjacent soft tissues as well.

       17            Q.   I am just trying to understand what

       18       portion of CPR, but I think you answered it.

       19       You are saying an improperly positioned

       20       intubation tube might cause the air flow to go

       21       somewhere where it's not intended; correct?

       22            A.   Yes.   Even properly performed CPR

       23       would cause airway trapping in soft tissue as

       24       well.

       25            Q.   In subcutaneous emphysema of the kind
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 57 of 142




                                                                   56


        1                             Dr. Hua

        2        noted here or any other kind, can it look like

        3        bruising, swelling of the skin?

        4            A.     It's the swelling of the skin, then

        5        bruising of the skin.

        6            Q.     Look at distension, this is number D

        7        on the same list, "Distention of neck veins

        8        and temporal vessels, marked," what is that?

        9            A.     Instead of the normal caliber vessel,

       10        here the vessel is very congested.    There was

       11       blood to the degree of obvious, to a degree

       12        deserved to be mentioned by Dr. Jennifer

       13        Hammers on the first page of her report.        It's

       14       described as a mark in the end.

       15            Q.     Where are the temporal vessels

       16        located?

       17            A.     In the temporal area, the side above

       18        your ear, in that region.

       19            Q.     And the neck veins, I assume, are on

       20        either side of the neck?

       21            A.     Yes, roughly.

       22            Q.     Don't let me -- where are they

       23       located?

       24            A.     There is neck vein on all areas of

       25       neck.     Two of the bigger ones on the side and
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 58 of 142




                                                                 57


        1                            Dr. Hua

        2        the small branches in the front, the back, all

        3        over the place.

        4            Q.   And what can cause distension of neck

        5        veins or the temporal vessels?

        6            A.   It's inside pressure become high;

        7        therefore, it's dilated, therefore, it's

        8        called marked dilatation as defined by Dr.

        9        Jennifer Hammers.

       10            Q.   My question is, what can cause it?

       11            A.   Inside pressure becomes higher than

       12       normally expected to be.

       13            Q.   What can cause the inside pressure to

       14       become high?

       15            A.   Any compression of the neck can

       16       certainly cause, any obstruction in different

       17       area can cause, and there is a long list.       The

       18       short answer is pressure inside of the vessel

       19       much higher than usual.

       20            Q.   When you say obstruction of the

       21       airway, could an intubation tube cause harm?

       22            A.   Not intubation, it's here the

       23       dilatation distention vessels.      It is the

       24       inside pressure of the vessel is higher,

       25       nothing to do with the airway per se.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 59 of 142




                                                                 58


        1                            Dr. Hua

        2            Q.    I thought you just said obstruction

        3        of the airway can cause distension of these

        4        things?

        5            A.    I said it's compression of the neck.

        6        I am not saying -- if I said it, I was

        7        misspoken.    Compression of the neck prevents

        8        blood flow, therefore, causing distension of

        9        the vessel.   Here we talk about marked degree

       10        of significant degree of distension, as

       11        defined by Dr. Hammers under 1D.

       12            Q.    Take a step back again, not about

       13        this case specifically, just in general, what

       14       can cause distension of neck veins in the

       15        temporal vessels?

       16            A.    Anyone can prevent the proper flow of

       17        the blood, can cause the dilatation,

       18       significant dilatation in this case, of the

       19        vessel.   Compression of back flow or overflow

       20        -- I mean, here we are dealing with the

       21        vessel.   There's always one vessel pumping,

       22        the other vessel coming back.

       23                  Any elements, any condition can cause

       24        the pressure high, will cause the dilatation

       25        of the vessel.   Like in this case we have
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 60 of 142




                                                                  59


        1                           Dr. Hua

        2        significant neck injury, which indicates there

        3        is compression of the neck, which certainly

        4        will be one of the conditions that can cause

        5        significant marked distention of the neck

        6        vessel -- neck vein.

        7            Q.   You said "any prevention of the

        8        proper flow of blood" can cause distension of

        9        the neck veins and temporal vessels; right?

       10            A.   Any condition prevented the proper

       11        back circulation of the neck vein, which is

       12        seeding back to your heart.    If you prevent

       13       its flow, it will cause the dilatation of the

       14        vessel inside pressure of heart.    Compression

       15        of the neck, can certainly do it.

       16            Q.   Can CPR or intubation cause a

       17       prevention of the proper flow of blood back to

       18        the heart to cause distention of the neck

       19        veins and temporal vessel?

       20            A.   Potentially, yes.    The question is:

       21        To what degree?

       22            Q.   Look at K in the same list,

       23        "subscapular hemorrhage, occipital, two inches

       24        each;" what do those refer to?

       25            A.   It's in the occipital back portion of
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 61 of 142




                                                                     60


        1                             Dr. Hua

        2        the head area.   Under the skull there is tiny

        3        hemorrhage, three of them; three of them in

        4        total, each about two inches.

        5            Q.   In your view, Number K, the

        6        subscapular hemorrhages, were they the cause

        7        of Mr. Grant's death?

        8            A.   It's the general autopsy finding.      I

        9        mean, all that means is that pressure being

       10        placed on that particular area.     That's why

       11        you have the bleeding in this particular area,

       12        that's all that means.

       13                 The question is, what is the context?

       14        Why you have this?    I do not know.   Was it

       15        contributing to anything, contributed nothing,

       16       contributed significantly or a little bit to

       17       the cause of death, I do not know.      It's just

       18        simply there.

       19            Q.   L says "cerebral edema," what is

       20        that?

       21            A.   Normal brain has its own

       22       configuration.    For whatever the reason, lack

       23        of oxygen is one of them, lack of blood supply

       24        is another reason, brain can become -- the

       25        first response of the brain is to become more
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 62 of 142




                                                                   61


        1                           Dr. Hua

        2        swollen; more fluid accumulation inside, more

        3        congested than usual.   That's why, look at

        4        autopsy picture indicating the brain has

        5        moderate degree of swelling and edema, which I

        6        agree with the autopsy picture by Dr. Hammers,

        7        but I understand later on the neural

        8        pathologist just thinks everything is normal.

        9            Q.   What can cause cerebral edema?

       10            A.   Lack of oxygen, lack of proper blood

       11       circulation to your brain area.      The first

       12       manifestation will be brain swelling edema.

       13        Obviously, head trauma can cause that, we are

       14       not dealing with this.   I mean brain trauma

       15       itself can cause swelling edema; obviously, we

       16       are not dealing with that.

       17            Q.   Looking at M, it says:    "Hemorrhage,

       18       left forearm muscle 5 inches, right elbow,

       19       half inch, left shoulder 4 inches, and right

       20       lateral chest soft tissues is 1 inch."

       21            A.   That's means the bruises hemorrhage

       22       in the different portions of the arm and leg

       23       area as the causal area being found, being

       24       documented as it is.

       25            Q.   Would any of those hemorrhages have
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 63 of 142




                                                                 62


        1                           Dr. Hua

        2        caused Mr. Grant's death?

        3            A.   Arm and leg area, obviously not.

        4        Chest area, depends on how it occurred.     I

        5        mean, someone had to explain it, why he has so

        6        many bruises at different portions of the

        7        body.

        8                 According to witnesses there is no

        9        trauma, nothing wrong.   It's more, for me,

       10        it's what Dr. Hammers sees, what Dr. Hammers

       11        documented and a further step for me is why

       12        all the other witnesses did not see any

       13        injuries at all.

       14            Q.   Dr. Hua, if someone fell from a

       15        sitting position or a standing position on to

       16        the floor, could that cause the hemorrhages of

       17        the type that are listed here under M.

       18            A.   It's unlikely based on the

       19        distribution alone.    If you fall, you would

       20        expect the fall, unless you have multiple-

       21        force trauma, you would expect a fall would

       22        cause injury on one plane, right or left,

       23        front or back, and usually on the protruding

       24        portion of the body.

       25            Q.   Could chest compressions or some
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 64 of 142




                                                                 63


        1                           Dr. Hua

        2        other aspect of CPR lead to a one-inch

        3        hemorrhage on the chest?

        4            A.   It could, yes.

        5            Q.   I don't think you answered that.

        6            A.   I said it could.   The short answer is

        7        "yes."

        8            Q.   Going back to a question I asked

        9        earlier though, is it your understanding that

       10       -- let me rephrase that.

       11                 The hemorrhages that are listed under

       12       M, could any of them have been fatal?

       13            A.   By itself, no.

       14            Q.   Looking at number N, "Deep lung

       15       parenchymal laceration, lower left lobe."

       16                 What is that referring to?

       17            A.   It's here Dr. Hammers described the

       18       lower portion of the left lung.     There is a

       19       breakage of the tissue, about 1 inch.     I do

       20       not see -- at least I cannot find a

       21       corresponding photograph.     I don't know what

       22       that means.

       23            Q.   Is it possible that a lung could be

       24       lacerated when removing it from the body

       25       during the autopsy?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 65 of 142




                                                                      64


        1                           Dr. Hua

        2            A.   Most likely in this case.     In the

        3        context of this case, it's the most likely

        4        scenario.   I mean, it's a postmortem exam.

        5            Q.   You mentioned "according to

        6        witnesses"; what witness are you referring to?

        7            A.   There is a one-page report, the

        8        witness indicated he did not suffer any

        9        trauma, that's my understanding.     Witness

       10        indicated he was smoking something which is

       11        not substantiated by subsequent toxicology,

       12        which has indicated he had no trauma, which is

       13        contradicted to subsequent autopsy finding.

       14            Q.   Where are you reading from?

       15            A.   I think it's one page.

       16            Q.   There's a Bates Number in the lower

       17       right corner, perhaps?

       18            A.   I think I do not have the Bates

       19       Number.   It's the only page of the medical

       20        leader investigator, but it's a supplemental

       21        case information by the OCM on May 19th.        It

       22       mentioned something, someone saw him, he was

       23       smoking something in the jail cell that

       24        smelled like a marijuana.    Also, nobody

       25        indicated he was in the middle of a fight with
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 66 of 142




                                                                    65


        1                               Dr. Hua

        2        anyone.

        3            Q.    Just looking at the document that we

        4        have marked as --

        5            A.    Okay, I can pull that page.

        6            Q.    -- Exhibit B.    I just want to make

        7        sure we're referring to the same page.

        8            A.    All right.

        9            Q.    What's Bates stamped US_03606.       I

       10       just want to make sure that you have that

       11        page.

       12            A.    At 3608, mentions some witness saw

       13       him smoking something in the jail cell that

       14       smelled like marijuana.

       15            Q.    03608?

       16            A.    36608, US_03608.

       17            Q.    Other than the information on that

       18       page, did you review any witness statements or

       19       interview notes?

       20            A.    I was not provided other information.

       21       What I received, what I reviewed will be

       22       listed on the first page of my report, second

       23       paragraph.     I did find a mistake of my report,

       24       second paragraph:       Total autopsy photo I

       25       reviewed is 332 not 338.      I just added up
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 67 of 142




                                                                     66


        1                               Dr. Hua

        2        together, should be 332 photos, autopsy

        3        photos, not 338.

        4              Q.     Turning to your report then, I think

        5        you said, looking at Paragraph 2, I think you

        6        said but just to confirm, that's a complete

        7        list of the records you reviewed in creating

        8        this report?

        9              A.     In my report of March 11 of 2020,

       10       yes.        The only additional item I received is

       11        the Dr. Jim Gill report, I think sometime

       12        early this year.

       13              Q.     Did you review medical records from

       14       New York City Presbyterian Hospital?

       15              A.     I was not provided, so therefore I

       16       did not review.

       17              Q.     Did you review FBI form 302 interview

       18        notes?

       19              A.     No, I did not receive it.

       20              Q.     Did you review any notes from

       21       interviews with the staff at the Bureau of

       22        Prisons?

       23              A.     I was not provided any of this.

       24              Q.     In drafting a report, did you take

       25        any notes?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 68 of 142




                                                                 67


        1                              Dr. Hua

        2            A.   I usually do everything on the iPad,

        3        I do not generally take paper notes.

        4            Q.   Do you have notes on your iPad?

        5            A.   Highlighted, just like that, marker

        6        highlighted for my review, yes.

        7            Q.   Other than highlighting of the

        8        documents that you've mentioned, are there any

        9        other notes that you have taken in connection

       10        with this case?

       11            A.   In review of last night and today, I

       12        generated a one page, I guess one-page notes,

       13       cheat sheet I call it, specific picture,

       14       fourth edition, Page 436.

       15                 MS. SIMON:     We will call for

       16       production of the notes.

       17                 MR. LAUFER:     If you will just give me

       18       a copy of that, Doctor.

       19                 THE WITNESS:    Sure.

       20                 MR. LAUFER:     Thank you.

       21            Q.   Looking at paragraph 5, second

       22       sentence says:     "3 postmortem toxicology

       23       reports, two at OCME and one at MMS, revealed

       24       no acute intoxication by drug prescription

       25       medication or alcohol."
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 69 of 142




                                                                   68


        1                            Dr. Hua

        2                  Do you know whether the toxicology

        3        tests conducted on Mr. Grant included all

        4        possible synthetic chemtinoids?

        5            A.    All synthetic chemtinoids which we

        6        have a test for.

        7            Q.    Are there synthetic chemtinoids for

        8        which we do not have a test?

        9                  MR. LAUFER:    Objection, but you can

       10        answer.

       11            A.    Yes.

       12            Q.    In 2015 were there synthetic

       13        chemtinoids for which we did not have a test?

       14            A.    Obviously, yes.

       15            Q.    I just want to make sure I have the

       16        final version of the report.     In my version

       17        it's missing paragraphs --

       18            A.    I noticed that.    I just noticed that.

       19        I am missing a 6.

       20            Q.    That's fine.   I just want to make

       21        sure I didn't have a draft.

       22                  Looking at number 7.   You say, "Per

       23        autopsy photographs, Roberto had autopsy

       24        evidence of neck compression."

       25                  What particular photographs are you
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 70 of 142




                                                                 69


        1                            Dr. Hua

        2        relying on to make that conclusion?

        3            A.   Multiple photographs showing front,

        4        back and neck, right and left side neck, there

        5        is soft-tissue hemorrhage, both superficial as

        6        well as deep in the upper portion, mid

        7        portion, as well as lower portion of the neck.

        8        All documented in Dr. Hammers' report.

        9            Q.   I am asking you to identify the

       10        specific -- you said you relied on --

       11            A.   Do you want me to read the report?    I

       12        can do that also.

       13            Q.   You indicated you relied on

       14        photographs, not just the report.     I am asking

       15        if you relied on photographs, if you could

       16        identify which photographs?

       17            A.   Photographs in conjunction with the

       18        autopsy report.

       19            Q.   My question is which photographs?

       20            A.   I was not at the time of the autopsy.

       21        I depend on whichever the records, Dr. Hammers

       22        generated; properly or improperly, that's a

       23        different issue.    That's why you do not

       24        analyze a case intentionally in the vacuum,

       25        pick and choose, it's called misleading.      Yes,
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 71 of 142




                                                                   70


        1                             Dr. Hua

        2        if that's what you want, that's what you get.

        3            Q.   Dr. Hua I am asking, number 7 says

        4        "per autopsy photographs."     I am just asking

        5        which photographs?

        6            A.   Per autopsy photographs, Roberto has

        7        autopsy -- okay, that's good.     All I have to

        8        answer is I have received a total of 332

        9        photographs on two CD's specifically.      The

       10       only reason I noticed mistake of 332 instead

       11       of 338, is because when I received Dr. Jim

       12       Gill's report, he received a total of 15.

       13                 I am reading Dr. Jim Gill's report,

       14       page 1, under number 2, OCM autopsy imaging,

       15       51; radiograph 12.     I did not receive

       16       radiograph.

       17                 His conclusion is based on 51 autopsy

       18       imaging -- actually, autopsy imaging I

       19       received was 332, which is significantly more

       20       than he had.    Obviously, he received 12

       21       radiograph x-ray imaging which I do not have.

       22                 If you want a report, I can point a

       23       number to you, if that is what you want.

       24            Q.   My question is just in number 7 you

       25       indicate "per autopsy photographs," and I
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 72 of 142




                                                                    71


        1                                  Dr. Hua

        2        would like to know which specific autopsy

        3        photographs you are referring to?

        4               A.     When we physicians say "autopsy

        5        photographs," it is two layers of meaning:

        6        First, what is positive finding, what the

        7        injury is; second, what is not positive

        8        finding, which no injury is.

        9                      In this case, the neck pictures

       10        started from imaging 119 all the way down to

       11        152.        It says different layers of neck muscle.

       12        It's mainly from the front, different layer of

       13        front, right and left.

       14                     In addition, that's the first CD, the

       15        second CD -- the first CD contained a total of

       16        166 imaging.       The second CD contained another

       17        additional 166 imaging, starting from imaging

       18        177 all the way down to 233.

       19                     In addition, the imaging from 289

       20        further down to 296, that's regarding the neck

       21        soft-tissue injury, which is obviously

       22        significantly more than Dr. Gill has access

       23       to, a total image of 51.         We are talking 330

       24        images here.

       25                     MS. SIMON:    You got cut off for a
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 73 of 142




                                                                   72


        1                               Dr. Hua

        2        second.

        3                  Monique, could you just read back his

        4        last few sentences.

        5                  (Last two paragraphs of previous

        6        answer was read by the Reporter.)

        7            Q.    The injuries you described in number

        8        7, are those the same injuries that are

        9        described in the autopsy report?

       10            A.    Okay.   We are just dealing with the

       11        first sentence of number 7, the neck

       12       compression related injuries.

       13                  The second part is more related to

       14        the petechial.

       15                  (Off the record to correct technical

       16        issue.)

       17                  MS. SIMON:    I'm back.

       18            A.    The pictures, the number, index

       19        number I gave you, is only dealing with the

       20        first sentence of paragraph number 7.       The

       21        second paragraph is more specific information.

       22        It reads as:      "Specifically, Roberto has

       23        multiple, significant and recent injury to his

       24        neck soft tissues as well as multiple and

       25        significant eye petechial hemorrhage."
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 74 of 142




                                                               73


        1                           Dr. Hua

        2                 If you want to point out an eye

        3        petechial hemorrhage, I would be more than

        4        happy to do it, but it's obviously in the 332

        5        photographs that I received that reflect that

        6        and also documented by Dr. Hammers' autopsy

        7        report as well, which she characterized as

        8        "abundant," I think on Page 2 or Page 4 of her

        9        report -- Page 4 of her report.

       10            Q.   Let me be clear.   My question is:

       11        The injuries that you described in

       12        Paragraph 7, I am referring to all of the

       13        injuries that you have identified in

       14        Paragraph 7, are those also included in Dr.

       15        Hammers' report or are there injuries that you

       16        have identified in paragraph 7 that are not in

       17        the autopsy report?

       18            A.   All injuries I have summarized in

       19        paragraph 7, it's in the autopsy photograph as

       20        well as Dr. Hammers' report.

       21                 Just to be clear, you initially asked

       22        me to describe the index, the pictures of

       23        corresponding neck injuries, that's the

       24        picture index figures I gave you.    In

       25        addition, the second sentence of paragraph
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 75 of 142




                                                                 74


        1                             Dr. Hua

        2        number 7 indicated the multiple and

        3        significant eye petechiae and hemorrhage, both

        4        being reflected in Dr. Hammers' report, as

        5        well as the 330-plus photographs that I

        6       received.    If you want that to be pointed out,

        7        I will be more than happy to do that as well,

        8        just like the neck soft tissues.

        9                  I understand lots of pictures Dr.

       10       Gill did not have.

       11            Q.    Just for the record, you are basing

       12       your views on the number of images Dr. Gill

       13       has in his report; correct?

       14            A.    Yes.   His total of 51.

       15            Q.    Are you basing it on any other

       16       information?

       17            A.    No, based on total number of --

       18            Q.    Okay, thank you.   That's all.

       19                  Looking at Paragraph 7 still, you say

       20       there was autopsy evidence of neck

       21        compression.     Can you point to me where in the

       22       autopsy report you concluded there was

       23       evidence of neck compression?

       24            A.    Neck compression means neck muscle

       25        injury.   Autopsy report indicated neck muscle
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 76 of 142




                                                                 75


        1                             Dr. Hua

        2        injury, starting from Page 5, mid section of

        3        Page 5, the first sentence is:     "The neck is

        4        with evidence of hemorrhage as follows," all

        5        the way back to page number 6, the end of the

        6        first paragraph, ended with:    "There is a

        7        discrete 1" x 1/2" hemorrhage at the medial

        8        aspect of the right semispinalis cervicis

        9        muscle."    That's in the back of the muscle.

       10                  In addition, just like the second

       11        sentence of my paragraph number 7, which

       12        described the petechial hemorrhage in this

       13        case, in Dr. Hammer's report it was documented

       14        in last paragraph of page number 4, starting

       15        with "eye lids" and periorbital area, that

       16        paragraph, all the way down to the end of the

       17        first paragraph on page number 5 and ending

       18        with:    "Smaller blotchy hemorrhages in medial

       19        aspect of the eyes."

       20            Q.     Is it accurate to say there are sort

       21        of two main categories of evidence that you

       22        view as evidence of neck, which are, number

       23        one, the hemorrhages that are described in the

       24        neck and, number 2, the petechial?

       25            A.     In the context of this case, yes.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 77 of 142




                                                                  76


        1                            Dr. Hua

        2            Q.    Starting with the first one, the

        3        evidence of the hemorrhages?

        4            A.    It's also included on the summary

        5        page, autopsy page, Page 1 of Dr. Hammers'

        6        report as well -- as well as subsequent

        7        microscopic report between pages 7 and 8.       All

        8        of the hemorrhage area was microscopically

        9        analyzed; turns out to be a recent injury not

       10       old injury damage in this particular area.

       11            Q.    If someone has a hemorrhage to some

       12       of the neck muscles or the tissue, is it

       13        possible to tell in all circumstances whether

       14       that was an internal cause or an external

       15       cause?     In other words, how do you know

       16       whether there was compression or some pressure

       17       or something inside, such as from an

       18       intubation tube?

       19            A.    Hemorrhage alone just tells us it's a

       20       damage of the small vessels in the adjacent

       21        area.    That's why you have a hemorrhage.

       22       Hemorrhage is not supposed on site of the

       23       novel tissue.    Shouldn't have blood supply

       24       maintained within the blood pressure.        If, for

       25        one reason or another, blood vessel gets
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 78 of 142




                                                                 77


        1                            Dr. Hua

        2        damaged, that's why you see the bleeding,

        3        that's what normal people can associate with.

        4                 In the context of this case, Roberto

        5        has extensive amount of petechiae, as well as

        6        blotches of hemorrhages, which were most

        7        consistent with neck compression, the same as

        8       anything else.     Certainly not due to

        9       hypertension.

       10            Q.   In the absence of the petechiae, from

       11       the hemorrhages alone, would it be possible to

       12       tell whether it was an internal force, such as

       13       am intubation tube, or a neck compression?

       14            A.   If you are looking at the evidence,

       15       the isolation in a vacuum, it's a reasonable

       16       statement, except for the extent, the degree

       17       of hemorrhage in this case, with the

       18       understanding this recitation was by hospital

       19        staff.   I presume they are not pure armatures.

       20       They should know what they are doing.

       21            Q.   Is it your understanding that the CPR

       22       was only performed by hospital staff?

       23            A.   No.   CPR was initially performed in

       24       the jail.   Subsequently, EMS takes over,

       25       followed by hospital resuscitation.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 79 of 142




                                                                  78


        1                            Dr. Hua

        2            Q.    If you turn to the CPR that was

        3        performed by individuals who were not hospital

        4        staff, would that change your opinion in this

        5        case?

        6            A.    In the context of this case, autopsy

        7        finding, the answer is no.

        8            Q.    If you learned that the CPR was

        9       performed by correction officers, would that

       10       change your opinions in this case?

       11            A.    In the context of this case with

       12       extensive mild petechial hemorrhage, to that

       13       degrees.    It's not what you have, it's to what

       14       degree you have, how much you actually have.

       15       You have the front of the neck, back of the

       16       neck, right side neck, left side neck,

       17       superficially of the neck, all the way to the

       18       deep neck muscle right next to your neck

       19       backbone area.    That would be inconsistent, or

       20       another way to put it, highly unlikely,

       21       extremely unlikely, due to resuscitation

       22       alone.

       23            Q.    The hemorrhages to the neck, I think

       24       you have answered this question and I

       25       apologize for it if I am asking you to cover
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 80 of 142




                                                                  79


        1                            Dr. Hua

        2        old ground.

        3                  If I understand you correctly, you

        4        are saying that the reason you concluded that

        5        Mr. Grant suffered from neck compression is

        6        the extent of the hemorrhages in the neck

        7        area, accompanied by the petechiae and other

        8        hemorrhages; correct?

        9            A.    Significant neck muscle, neck soft-

       10       tissue injury; significant petechiae in the

       11       eyes.     Again, the bottom line, it's in the

       12       context of this case.     When I say the context

       13        of this case, certainly include there is no

       14       evidence of acute intoxication.     There is no

       15       evidence of fatal, significant, natural

       16       diseases; therefore, what Roberto died of?

       17                  Autopsy is always examining the whole

       18       body at the end of the day.     Put all the

       19       evidence on the table, what did he die of?

       20       What he died of?    That's my question.   That's

       21       my answer.

       22            Q.    What I am trying to understand is

       23       with the neck hemorrhages, I think -- well, I

       24       think I understand what you're saying, but I

       25        just want to make one thing clear.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 81 of 142




                                                               80


        1                             Dr. Hua

        2                 So with the hemorrhages in the neck,

        3        standing alone it's not possible to say

        4        whether it was an internal force from an

        5        intubation tube or an external force; correct?

        6        In other words, there is nothing in the nature

        7        -- please let me finish -- there is nothing in

        8        the nature of the hemorrhages itself, standing

        9        alone, that would allow you to conclude it was

       10       external compression; correct?

       11                 MR. LAUFER:    Objection.

       12                 You can answer.

       13            A.   No.   No.   Hemorrhage alone could, due

       14       to intubation, could, due to resuscitation.

       15       In this case it's the amount of hemorrhage in

       16       the neck, in different portions of the neck,

       17       front and back, superficial deep right and

       18       left, as well as significant abundant, with

       19       the term Dr. Hammers used, over 50 and stop

       20        counting would be typical of what use, plus

       21        there is no other competing cause of death in

       22        this case.

       23                 There is no active intoxication.

       24        There is a question whether he was intoxicated

       25        or not, but at the end of the day if you do
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 82 of 142




                                                                  81


        1                            Dr. Hua

        2        not find something, it means you do not find

        3        something.    You can suspect all day long, as

        4        actually was suggested in my report suggesting

        5        the same tissue should be retested, it's at

        6        paragraph number 12.   It should be at least

        7        retested as it advances and more stuff can be

        8        picked up.

        9                  Why retest in this case?   The third

       10        test of Fentanyl was obvious that it occurred

       11        after the completion of Dr. Hammers' report.

       12        Dr. Hammers' report was finished on December

       13        28th and that particular Fentanyl test, the

       14        third OCM -- the second OCM toxicology test

       15        was tested six or seven months later, after

       16        the completion of the report.    In a way, sir,

       17        I am looking for an addendum of this report.

       18        Additional tests were performed, but not

       19        really included or incorporated into her

       20        report.

       21            Q.    What test do you think should have

       22        been incorporated into her report?

       23            A.    The second toxicology report looking

       24        for Fentanyl, which was performed and report

       25        was finished on September 13th, 2017.    Dr.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 83 of 142




                                                               82


        1                             Dr. Hua

        2        Hammers' report was completed on, after

        3        sign-off, December 28th.    That's roughly like

        4        nine months later.    There was additional

        5        report requested, but not really incorporated

        6        into Dr. Hammers' report.

        7                 I mean, I certainly expect addendum,

        8        supplement report, to reflect the extensive

        9        exhaustion of testing and nothing being found.

       10            Q.   There is still one thing I am trying

       11       to understand; I am trying to ask it in a very

       12        straight forward way and move on, but I think

       13       I may not be asking the question clearly.

       14                 Let's do it this way:   What I am

       15       trying to understand is, not this case, just

       16       under normal circumstances in an autopsy,

       17       setting aside the context of this case,

       18       setting aside the particulars of this case, my

       19       question is this:     From a neck hemorrhage

       20       alone, is it possible to tell always whether

       21       it's external force from a compression or

       22       internal force from an intubation or do you

       23       need additional information to make that

       24       determination?

       25            A.   You always, first, the simple answer,
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 84 of 142




                                                                 83


        1                             Dr. Hua

        2        you always need additional information.     When

        3        you say "neck injury alone," a little bit neck

        4        injury would be certainly fully expected in

        5        the normal course of CPR.      If it's significant

        6        at a different point of the neck from the

        7        back, superficial or deep, would make a it

        8        unlikely.   In the context, autopsy is looking

        9        at autopsy toxicology injury, everything

       10        together.   Put all of the pieces together to

       11        get what actually happened.

       12                 No one tried to intentionally

       13       isolate, hide it in a vacuum looking at the

       14        limited amount of what is supposed to be.

       15        That's misleading.

       16            Q.   I don't think you understand my

       17        question.   I am trying to understand the

       18        mechanics of what you are explaining.

       19                 As a mechanical matter, if you see a

       20        neck hemorrhage of neck tissue, I am trying to

       21        understand whether from that alone you can

       22        tell whether there was external force or

       23        internal pressure or do you need to look to

       24        something else to determine the cause of that

       25        hemorrhage?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 85 of 142




                                                                  84


        1                           Dr. Hua

        2            A.   Always look at other information.

        3        Neck injury alone makes it impossible.

        4        Significant neck hemorrhages make it unlikely,

        5        not probable.   If there are other findings,

        6        lack of other competing causes of death or

        7        further strengths is building up the case.

        8            Q.   Do you know whether CPR was done

        9        properly or improperly in this case?

       10            A.   I would not be in a position to

       11       judge.    I was not there.

       12            Q.   Could improperly performed CPR cause

       13        the type of neck hemorrhages we see in this

       14        case?

       15            A.   Not to that degree.    Not in the

       16        context of this case.    It's always look in the

       17        context of the totality of this case -- what

       18        you have, what you do not have.    People can

       19        intentionally mislead.   To look at this alone,

       20        that's not the way I deal with things.       That's

       21        not the way most forensic pathologists are

       22        supposed to deal with things.

       23            Q.   If CPR were improperly performed here

       24        by amateurs, could it have caused the

       25        hemorrhages in the neck as described?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 86 of 142




                                                                 85


        1                           Dr. Hua

        2            A.   It can cause hemorrhage to a certain

        3        degree, but not to the significant degree as

        4        in this case, especially in the context of

        5        this case, significant petechial hemorrhage

        6        would be unlikely to have a proper explanation

        7        of CPR and CPR alone.   And another layer

        8        question, why he needed CPR to start with?

        9                 There are some people sitting here, I

       10       do not see CPR, unless you have a catastrophic

       11       situation going on do you need CPR is there

       12       any intoxication?   Not in this case.   Is there

       13       any fatal, immediate fatal natural diseases?

       14       Not according to Dr. Hammers' report.

       15                 You have to have a reason to need CPR

       16       to start with.   There you have a secondary

       17       complication side effect of CPR-related

       18       injury.   Why he needs CPR?

       19            Q.   You mentioned you need to look at the

       20       context to determine a cause of death; what do

       21       you mean by "context"?

       22            A.   Seeing laceration, witness statement,

       23       gross autopsy, microscopic examination,

       24       toxicology, x-ray examinations, see whether

       25       there is a fit or unfit.   At the end of the
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 87 of 142




                                                                 86


        1                            Dr. Hua

        2        day, my job is simple, just whatever is on the

        3        table, did he die of this or die with this?

        4            Q.    Look at paragraph 8 of your report.

        5        Looking at the last sentence, you refer to

        6        "neck compression marks, manifested as

        7        soft-tissue hemorrhages were on the surfaces

        8        of the bilateral hyoid bone."

        9                  Did you draw that conclusion from

       10        something in Dr. Hammers' report or from the

       11        photograph?

       12            A.    I think from Dr. Hammers' report,

       13        that's my recollection.    I mean, can be due to

       14        the provided autopsy pictures as well.       I am

       15        pretty sure if he incurred what I would

       16        expect, to take a picture of the hyoid bone as

       17        well.

       18            Q.    Looking at Page 5 of the autopsy

       19        report, about three-quarters the way down it

       20        says:    "There is discrete 1/8 inch hemorrhage

       21        over in the posterior oropharynx adjacent to

       22        the cornua of the hyoid bone bilaterally.      The

       23        hyoid bone is reviewed without anthropology at

       24        autopsy and is without trauma"?

       25            A.    I do not see which paragraph.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 88 of 142




                                                                   87


        1                              Dr. Hua

        2                  Yes.    The hyoid bone itself said no

        3        fracture, which was subsequently evaluated by

        4        anthropologist.     I do not have the report.     I

        5        presume it's a very small consultation.

        6                  Yes, it says:     Discrete 1/8 inch

        7        hemorrhage over the" -- yes, okay -- of the

        8        cornua, which is side of the hyoid bone

        9        biologically.

       10            Q.    My question is:    Your report says

       11       there are some same-neck compression marks

       12       were on the surfaces of the bilateral hyoid

       13       bone, but Dr. Hammers says that the hyoid bone

       14       was without trauma.

       15                  Are those inconsistent?

       16            A.    Okay.   Okay.

       17                  "Cornua," it's a Latin term for

       18       "corner."    Corner of the hyoid bone

       19       biologically.      That's a hemorrhage of this

       20       area.     It is the hyoid bone itself, so no

       21       fracture.    On the corner of the hyoid bone is

       22       a soft-tissue hemorrhage which did not cause

       23       the actual fracture of the hyoid bone.

       24       There's soft tissue on the surface as compared

       25       to the bone fracture itself.       The first answer
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 89 of 142




                                                                88


        1                            Dr. Hua

        2        is "yes"; the second cause of fracture is

        3        "no."

        4                 That's why I think I started with

        5        there was no neck bone fracture there.    That's

        6        what I indicated.

        7            Q.   I just want to understand, make sure

        8        I understand your statement there.

        9                 Go ahead, Dr. Hua.

       10            A.   I think the last sentence, "Same neck

       11       compression lock (manifested by soft-tissue

       12       hemorrhage which on the corner of the hyoid

       13       bone or on the surface") -- again, "on the

       14       surface of the bone," but not in the bone

       15       itself.

       16            Q.   What I am trying to understand is in

       17       your report are you're describing hemorrhages

       18       to the tissue that's next to the hyoid bone or

       19       are you describing --

       20            A.   Soft tissue.   Soft tissue as

       21        indicated exactly one line up, "manifested as

       22       soft-tissue hemorrhage."     It's soft-tissue

       23       hemorrhage, whether it was pure soft-tissue

       24        hemorrhage.

       25            Q.   Let me ask the question entirely if
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 90 of 142




                                                                 89


        1                             Dr. Hua

        2        you don't mind?

        3            A.   Go ahead.

        4            Q.   What I am trying to understand is in

        5        that sentence we have been discussing in your

        6        report, are you describing hemorrhages to the

        7        soft tissue that is next to the hyoid bone or

        8        are you describing some damage to the hyoid

        9       bone itself?

       10            A.   (Manifested as soft tissue).   Hyoid

       11       bone is a bone, not soft tissue.    That will be

       12       self-evident in terms of the answer to your

       13       question.

       14            Q.   Let me ask this:   Were there any

       15       compression marks on the hyoid bone itself?

       16            A.   Soft tissue immediately at both sides

       17       of the corner side of the hyoid bone has

       18       compression marks, but there is a bone itself

       19       that says no fracture, whether because of

       20       young age to not cause fracture or other

       21       reasons not strong enough to cause fracture,

       22       that's debatable.     The bottom line says no

       23       bone fracture, but there was soft tissue on

       24       the surface of the Hyoid bone because there is

       25       pressure here.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 91 of 142




                                                                  90


        1                              Dr. Hua

        2                 MS. SIMON:    Monique, could you read

        3        my question back?

        4                 (Last question read by the Reporter.)

        5            A.   Yes, soft-tissue hemorrhage on the

        6        surface of the hyoid bone.

        7            Q.   That's not what I am asking.   I am

        8       asking you whether there were compression

        9       marks on the hyoid bone itself?     It's a "yes"

       10       or "no" question.

       11            A.   I might not be able to say either way

       12       because either the answer -- with a hyoid-bone

       13       fracture you can see the fracture.     If the

       14       hyoid bone is not fractured, all I can say is

       15       not enough pressure to cause the fracture.        We

       16       do not know.   This is obviously force was

       17       directed on the soft tissue of the hyoid bone

       18       but not on the bone itself.

       19            Q.   I understand that there was no

       20       fracture of the hyoid bone, but you used this

       21       term "compression marks," and I would just

       22       like to understand separate from the --

       23            A.   Compression on the soft tissue

       24       adjacent to the hyoid bone, but not cause the

       25       fracture of the bone.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 92 of 142




                                                                   91


        1                             Dr. Hua

        2            Q.   Please let me finish my question.

        3                 I understand that there is no

        4        fracture on the hyoid bone.    I understand that

        5        there is compression, as you have stated, to

        6        the soft tissue next to the hyoid bone.      My

        7        question is:   Are there compression marks

        8        specifically on the hyoid bone itself?

        9            A.   Impossible to answer.    It's the

       10        pressure to reach the damage to the soft

       11        tissue on the surface of hyoid bone, but did

       12        not cause a fracture of the bone itself.     I

       13        cannot rule it in, neither can I rule it out,

       14        the compression marks on the hyoid bone.

       15            Q.   I just want to understand.   You can

       16        neither rule in nor rule out compression marks

       17        on the hyoid bone?

       18            A.   Compression mark on hyoid bone to

       19        cause a fracture, it did not happen.

       20                 MR. LAUFER:    You get what he is

       21        saying, counsel, right?    It's compression on

       22        the soft tissue that's covering the hyoid

       23        bone.

       24                 THE WITNESS:   Yes.

       25            Q.   The soft tissue that's adjacent to
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 93 of 142




                                                                   92


        1                              Dr. Hua

        2        the hyoid bone, is it attached to the hyoid

        3        bone or is it separate?

        4            A.     Yes, attached to the hyoid bone.

        5            Q.     And does that particular soft tissue

        6        that you're talking about in disseminating

        7        your report, that's next to the hyoid bone,

        8        does it have a particular name?

        9            A.     No.   It's soft tissue at the corner

       10        of the hyoid bone.

       11            Q.     Okay.

       12                  In your review of the photographs and

       13        in your review of the report, did you see any

       14        indication that the hyoid bone itself, not the

       15        soft tissue but that the hyoid bone itself was

       16        damaged?

       17            A.     No.   No, in terms of no fracture.

       18            Q.     Was there any other evidence of

       19        damage beyond a fracture?

       20            A.     No.   No visible damage to the bone

       21        itself.

       22            Q.     Looking at number 13, you say, "In

       23        the Absence of Grant's fatal and acute

       24        intoxication or fatal natural disease,

       25        Roberto's cause of death should be listed as
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 94 of 142




                                                                 93


        1                           Dr. Hua

        2        inflicted and/or homicidal neck compression."

        3                 Do you see that sentence?

        4            A.   Yes.

        5            Q.   When you say "inflicted neck

        6        compression," what are you referring to?

        7            A.   Not by himself.

        8            Q.   When you say "homicidal neck

        9        compression" what are you referring to?

       10            A.   For medical examiner "homicidal"

       11       means due to the action of someone else, not

       12       self, which is entirely different from the

       13       legal meaning of homicidal.

       14            Q.   Understood.

       15                 When you're using the words

       16       "inflicted" and/or "homicidal," does

       17       "inflicted" mean something different than

       18       "homicidal"?

       19            A.   No, the same.     For me, it's the same.

       20       It means not self-inflicted.

       21            Q.   Understood.

       22                 When you say "neck compression," are

       23       you referring to strangulation or something

       24        else?

       25            A.   I mean, there is different location
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 95 of 142




                                                                   94


        1                               Dr. Hua

        2        of the neck, front, back, right, left,

        3        superficial, deep to soft-tissue hemorrhage,

        4        its indication to me is the blood-vessel

        5        damage in conjunction with the actual other

        6        finding, petechial hemorrhage to a significant

        7       degree, abundant, according to Dr. Hammers

        8       more than 50, as my lazy counting, would be

        9        inflicted injury.

       10                  MS. SIMON:    Monique, could you just

       11       read my question back.

       12                  (Last question read by the Reporter.)

       13             Q.   I am trying to understand, when you

       14       say "neck compression," are you referring to

       15       strangulation?

       16             A.   No, that's why I said neck

       17       compression.     "Strangulation," there are two

       18       kinds of strangulation, either manual

       19       strangulation, humanly or ligature

       20       strangulation.

       21                  Do I have enough for me to conclude?

       22       No.    All I can say is multiple neck muscle

       23       injury, front, back, right, left, superficial,

       24       deep, indications that damage of the neck

       25       muscles at various areas in conjunction with
                        FREE STATE REPORTING, INC.
                      Court Reporting Transcription
                           D.C. Area 301-261-1902
                        Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 96 of 142




                                                                 95


        1                           Dr. Hua

        2        the significant amount, not just purely I see

        3        a couple of petechial.   It's the word of

        4        "abundant" as used by Dr. Hammers and my lazy

        5        counting of more than 50 in the context of

        6        this case and the absence of intoxication, in

        7       the absence of fatal significant natural

        8       diseases.   Therefore, I concluded it's due to

        9       inflicted injury or homicidal injury.

       10       Personally I use these two word

       11       interchangeably.

       12            Q.   I am asking now whether when you say

       13       "neck compression" you are referring to

       14       strangulation, whether manual, ligature or

       15       something else?

       16            A.   I do not use a single word of

       17       strangulation in my two-page report.      The

       18       evidence I have is neck compression.      I do not

       19       have additional evidence to specify further.

       20            Q.   Other than strangulation, what could

       21       neck compression indicate?

       22            A.   It's neck compression.    It means

       23       soft-tissue damage in the different portions

       24       of the neck.    I never used the word

       25       "strangulation."   You repeatedly used the word
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 97 of 142




                                                                    96


        1                              Dr. Hua

        2        "strangulation" that I intentionally did not

        3        use.

        4               Q.   I understand that.

        5                    What I am trying to understand is

        6        what you mean by "neck compression"?

        7             A.     Then don't put the words in my mouth.

        8               Q.   My question is:   When you say "neck

        9        compression," is strangulation one type of

       10       neck compression?

       11             A.     Strangulation is one type of neck

       12       compression.      If you have proper investigated,

       13       proper investigation, detailed investigation,

       14       you can be more specified.        Here I do not have

       15       it.

       16             Q.     Other than strangulation, what other

       17       types of injuries, what other incidences are

       18       covered in the term "neck compression"?

       19             A.     "Neck compression" means neck has

       20       blood-vessel damage in different areas,

       21       multiple areas in conjunction with petechial

       22       finding, significantly amount.        I did not use

       23       the word "strangulation" for a simple reason,

       24       I am hoping more investigation could be

       25       conducted -- or at least I do not have it for
                        FREE STATE REPORTING, INC.
                      Court Reporting Transcription
                           D.C. Area 301-261-1902
                        Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 98 of 142




                                                                97


        1                            Dr. Hua

        2        me to review.

        3            Q.    So I am clear, you don't know whether

        4        manual or ligature strangulation occurred

        5        here?

        6            A.    I did not use either word here,

        7        manual strangulation or ligature strangulation

        8        in my report.   I just hope someone can answer

        9       the question why he had extensive neck injury

       10       at different portions of the neck in

       11       association with significant amount of

       12       petechiae and patches of hemorrhage.

       13            Q.    I am asking a "yes" or "no" question.

       14       My question is:    You don't know whether manual

       15       or ligature strangulation happened here;

       16       correct?

       17            A.    I did not see evidence of ligature

       18       mark in this case.    That would be a

       19       superficial answer or I do not have evidence

       20       of ligature strangulation, that's obvious, but

       21       what actually happens, I do not have enough

       22       evidence for me to conclude judicially,

       23       cautiously.

       24            Q.    Do you know whether manual

       25       strangulation happened here?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 99 of 142




                                                                 98


        1                            Dr. Hua

        2            A.   I do not have enough evidence for me

        3        to conclude that.   There is neck compression.

        4        Some people would choose using a word called

        5        mechanical asphyxia, which would be equivalent

        6        to neck compression.   More investigation is

        7        needed, that's all I am saying.

        8            Q.   Were there any external injuries to

        9       Mr. Grant's neck?

       10            A.   I am sorry, can you repeat?

       11            Q.   Were there any external injuries to

       12       Mr. Grant's neck?

       13            A.   I do not think so.   I mean, he is

       14       dark skinned, yes, but nobody noticed

       15       anything.   Not found on picture, not according

       16       to Dr. Hammers.   She has the advantage of

       17       directly looking at the body.

       18            Q.   If someone dies of neck compression,

       19       how does that occur?

       20            A.   First, being added on caused the

       21       muscle damage, soft-tissue damage, caused the

       22       breakage of the vessel.    Therefore, we have

       23       the bleeding.   Here we have extensive bleeding

       24       associated with extensive petechiae, as well as

       25       patches of hemorrhage.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 100 of 142




                                                                99


         1                          Dr. Hua

         2           Q.   If sufficient force is applied to the

         3       neck to cause an individual's death, does that

         4       death happen immediately or could it happen

         5       sometime later?

         6           A.   It could happen immediately, just

         7       like it could happen at some time delay.

         8           Q.   What would cause a delay in that

         9       death?

        10           A.   It's the asphyxia causing the loss of

        11       blood supply or oxygen supply to the brain.

        12       That's where brain becomes swelling, that's

        13       why people die.

        14           Q.   If sufficient force is applied to

        15       someone's neck to cause their death but it

        16       doesn't cause an immediate death, walk me

        17       through how that death would occur?

        18           A.   Force on the neck can, if you limit

        19       amount of force compressing your vein,

        20       significant blunt force can compress your

        21       artery, more forces can compress your airways,

        22       the end result is hypoxia, lack of oxygen and

        23       lack of blood supply to your brain --

        24       therefore you people die.    I mean like people

        25       drowning, people committing suicide, it's the
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 101 of 142




                                                                   100


         1                            Dr. Hua

         2       lack of blood supply to your brain.

         3                  The human body was built in such a

         4       way, if you compress a short second, you lose

         5       consciousness.    You compress not enough, more

         6       than 4 to 6 minutes, you're going to die on

         7       that, die on you because your brain has lack

         8       of oxygen.     Brain has ultimate control of

         9       everything downstairs, your heart, your

        10       breathing.

        11           Q.     Once there is a lack of oxygen to the

        12       brain, the individual will die immediately;

        13       correct?

        14           A.     I mean, it really depends on how you

        15       mean by "immediately."     People with lack of

        16       oxygen --

        17           Q.     I understand.   Fair enough.

        18                  You said a short compression can lead

        19       to unconsciousness and after about 4 to 6

        20       minutes, a person would die; correct?

        21           A.     If for a healthy person, the normal

        22       number is somewhere around five minutes;

        23       people would have irreversible brain damage if

        24       you use the nowadays definition of the death,

        25       as defined by a human being, by a brain, then
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 102 of 142




                                                                 101


         1                          Dr. Hua

         2       you are dead.   You become organ donor.

         3           Q.   If sufficient force is applied to

         4       someone's neck to cause their death, are there

         5       circumstances where were there to be a delay

         6       between the time in which the neck compression

         7       was applied and the time they died?

         8           A.   I would not be knowing.   It depends

         9       on reliability of the witness statement, if

        10       you had witness.   If you do not have a

        11       witness, you are not in that position to

        12       argue.

        13           Q.   I have questions about this

        14       particular case in a moment, but right now I

        15       am actually just trying to understand from you

        16       what it means to die of neck compression.    How

        17       that actually happens.

        18                I understand what you're saying is if

        19       sufficient force is applied, first the person

        20       will go unconscious; then the person will die

        21       four to six minutes later under normal

        22       circumstances; correct.

        23           A.   It's the compression to what degree,

        24       to what duration, that makes a difference.      I

        25       mean, gentle compressed neck, I am not going
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 103 of 142




                                                                    102


         1                           Dr. Hua

         2       to die, obviously not, because it's we're not

         3       even causing neck soft-tissue damage.

         4           Q.    My question is:     Let's assume, as I

         5       said, sufficient force is applied to the neck

         6       to cause death; okay?

         7           A.    Sufficient force.

         8           Q.    Let me ask it this way:    If someone's

         9       neck is compressed but it does not cause

        10       death, let's say it causes even

        11       unconsciousness, but it does not cause death

        12       and the person then has lucid intervals and is

        13       walking and talking and moving around, is it

        14       possible that the earlier neck compression

        15       could subsequently cause death or is that not

        16       something that would happen?

        17           A.    I mean, the answer is no specific

        18       answer.   That's just a simple answer like

        19       this.    Because what you define as neck

        20       compression significant amount, obviously the

        21       important word was "compressed the side neck"

        22       was significant, because that's where the

        23       major blood vessel; is.

        24                 Compression the back and neck, it's

        25       less relevant.    It really depends where the
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 104 of 142




                                                                 103


         1                           Dr. Hua

         2       compression or significant force was applied

         3       at for how long.   Each individual person will

         4       be different.   If it's a perfect 18 years old,

         5       healthy guy, as compared to someone who has

         6       mild hypertension, it's all different.     I

         7       mean, I do not want to make it complicated,

         8       but it is.

         9           Q.   What I am trying to understand is if

        10       sufficient force is applied to the neck for

        11       the individual to become unconscious, let's

        12       say, but they regain consciousness, have a

        13       lucid interval where they are talking and

        14       walking, are there circumstances under which

        15       the individual could later die of the neck

        16       compression or at that point have they

        17       survived that event?

        18           A.   If you're dealing with a perfect tip-

        19       top shaped body, no other preexisting

        20       conditions, most likely the answer would be

        21       unlikely to be fatal and unlikely to result in

        22       death.

        23                If someone has a preexisting

        24       condition, you're looking at an entirely

        25       different chapter of the book, but as a
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 105 of 142




                                                               104


         1                          Dr. Hua

         2       forensic pathologist, we're dealing with

         3       injury and disease or a combination of both.

         4                As I indicated early, natural

         5       diseases are exclusively natural, a

         6       combination of both.   You die of non-natural

         7       diseases.

         8           Q.   I want to make sure that I

         9       understand -- so under the hypothetical I

        10       described, where an individual is suffering

        11       neck compression but does not die at that

        12       time, you're saying it's possible that they

        13       might later die after a lucid interval if they

        14       have certain preexisting conditions?

        15           A.   That's not what I said.   I said even

        16       if you were in tip-top condition, no

        17       preexisting condition, when I say natural

        18       diseases, intoxication, among others, the

        19       chance of death, it's unlikely.

        20                If someone has a preexisting

        21       condition, like a little bit hypertension here

        22       or there, which is a much more viable

        23       candidate to die, it's an entirely different

        24       thing.

        25           Q.   So, in your view, it's possible that
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 106 of 142




                                                                     105


         1                            Dr. Hua

         2       someone could suffer non-fatal neck

         3       compression, have a lucid interval, and then

         4       subsequently die as a result of the neck

         5       compression if they have certain preexisting

         6       conditions.

         7                  MR. LAUFER:   Objection.   You can

         8       answer.

         9           A.     You specifically mentioned there were

        10       lucid intervals.    I mean, lucid intervals can

        11       only be documented by a substantial reliable

        12       witness.     I mean, a reliable witness and

        13       that's the first hurdle you have to go

        14       through.

        15                  Obviously, here, the witness,

        16       reliable, quote/unquote "reliable witness"

        17       indicates there's no fact.     Second, reliable

        18       witness indicated smoking something.       We did

        19       not find evidence of smoking; we did find

        20       evidence of trauma.      Therefore, it is actually

        21       reliable; to a reasonable degree, probably

        22       it's debatable.

        23           Q.     I really would like to just focus on

        24       the questions I am asking.     I am not trying to

        25       understand your opinions on how someone can
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 107 of 142




                                                                106


         1                          Dr. Hua

         2       die of neck compression, the circumstances

         3       under which that can happen.     Not specific to

         4       this case, not specific to the events at issue

         5       here, but just under ordinary circumstances

         6       your knowledge about how death from neck

         7       compression can occur.     In particular, I would

         8       like to understand whether an individual who

         9       suffers neck compression will die at the time

        10       of that neck compression or whether the neck

        11       compression can happen and then some period of

        12       time in between and then later that person

        13       dies?

        14                So, again, let me try and ask the

        15       question in a different way:    If someone

        16       suffers from neck compression but does not

        17       immediately die of that neck compression, and,

        18       in fact, has an interval where they are

        19       walking and talking, under what circumstances

        20       could the individual nonetheless die later and

        21       you would attribute that to the neck

        22       compression; what circumstances?

        23                MR. LAUFER:   Objection.

        24                You can answer.

        25           A.   It depends on a proper autopsy.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 108 of 142




                                                                  107


         1                            Dr. Hua

         2       Proper classification is to die of something

         3       or die with something, which can apply to

         4       either neck compression or previously heart

         5       disease.

         6                There is no such thing as one size

         7       fits all.    Only a non-professional will look

         8       for a simple answer like this.     That's why you

         9       need an autopsy, to look at an actual case.      A

        10       theoretical case, you have a theoretical case

        11       and no answer.

        12           Q.     I am trying to understand your view

        13       on this particular issue, and if it's not a

        14       simple answer, then please, walk me through

        15       all the details, but what I would I like --

        16           A.     As I indicated, a theoretical

        17       scenario has a theoretical meaningless answer.

        18       We have the case.    We have the neck injury,

        19       significant amount.     We have the petechiae,

        20       significant amount.     We have the documentation

        21       of no acute intoxication, no fatal natural

        22       diseases.    Yes, he has a disease, he is more

        23       prone to die, yes, there's no question about

        24       that, but he did not have a fatal disease and

        25       die at age of 30-plus by himself.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 109 of 142




                                                                   108


         1                           Dr. Hua

         2           Q.    Again, I understand your views on the

         3       utility of my questions, but I would again

         4       just ask that you answer my questions.      My

         5       questions right now are not about this

         6       particular case, my questions are about

         7       individuals who suffer neck compressions

         8       generally.

         9                 My question for you is:   You seem to

        10       be stating that there are circumstance under

        11       which an individual can suffer neck

        12       compression and then have a period of time

        13       where they are lucid, walking around and

        14       talking and then subsequently suffer death.        I

        15       would like you to explain the circumstances

        16       under which that can happen?

        17           A.    A hypothetical theoretical case does

        18       not have a hypothetical reliable answer.

        19       That's not something, as a practitioner of

        20       forensic pathology, I would do.     I look at the

        21       individual case, the actual facts of the case

        22       to decide.

        23           Q.    That doesn't answer my question

        24       though.

        25           A.    I answered your question repeatedly
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 110 of 142




                                                                 109


         1                               Dr. Hua

         2       already.

         3                  MS. SIMON:    Can we go off the record

         4       for a second.

         5                  (Discussion held off the record.)

         6                 MS. SIMON:    Let's go back on the

         7       record.

         8       BY MS. SIMON:

         9           Q.     If a healthy adult suffers neck

        10       compression that is sufficient to cause death,

        11       are there any circumstances under which that

        12       death would not happen at the time of the neck

        13       compression but rather some point later after

        14       a lucid interval where the individual is

        15       walking and talking.

        16           A.    There is no specific answer.    It

        17       really depends on how healthy the healthy was.

        18       If someone is perfectly healthy, like I

        19       indicated before, 18 years old, no other

        20       diseases, no documented diseases confronts

        21       subsequently by autopsy examination or

        22       doctor's examination, then the chance of die

        23       suddenly off a lucid interval, it's extremely

        24       unlikely.

        25                  If someone has preexisting disease of
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 111 of 142




                                                                     110


         1                              Dr. Hua

         2       any sort, if subsequently confirmed by autopsy

         3       or by his or her physicians, you are dealing

         4       with a different outcome.        The bottom line is

         5       we are dealing with a combination of factors,

         6       injury as well as natural diseases.       That's

         7       what we're dealing with every day.       The

         8       question is, did he die of the neck trauma or

         9       die with the neck trauma or die of heart

        10       disease versus die with heart disease --

        11       that's a tough condition.        We try to get as

        12       much information possible to get that

        13       conclusion.

        14                  That's why I suggested if toxicology

        15       is really your concern, do more toxicology.         I

        16       mean, if heart disease is your concern,

        17       instead of sending the one section of heart,

        18       submit more sections of the heart.       I mean

        19       things can be done, but the thing is we are

        20       dealing with this autopsy report; that's all

        21       we have.

        22           Q.     Okay.   I think I understand your

        23       answer.

        24                  What I would like to know now is if

        25       the scenario I described is unlikely in a
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 112 of 142




                                                                  111


         1                           Dr. Hua

         2       healthy adult but could happen in an

         3       individual with a preexisting disease, as you

         4       say, what preexisting diseases are you talking

         5       about?

         6           A.   A preexisting heart disease,

         7       preexisting seizure disorder, preexisting lung

         8       disease would put you in a much tougher

         9       position, vulnerable position, as compared to

        10       having a preexisting amputated leg, that has

        11       nothing to do with that.   It really depends on

        12       what the specific condition is you're dealing

        13       with.

        14                If someone has diabetes, has a

        15       stress, him or her are in big trouble.      If

        16       someone has a preexisting congenital heart

        17       disease, arrhythmia of any sort, a stress

        18       activity will put you in a much vulnerable

        19       position.   It's really dependent on individual

        20       cases.

        21                Specifically you're dealing with

        22       diseases, dealing with brain, heart and lung.

        23       I could care less if you have amputated leg

        24       because it's not particularly relevant.     If

        25       you have diabetes, yes; seizure disorder, yes;
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 113 of 142




                                                                  112


         1                           Dr. Hua

         2       asthma, have preexisting asthma and lung

         3       diseases, you are much more vulnerable.     If

         4       you are preexisting cardiac arrhythmia, you're

         5       much, much more vulnerable condition, but you

         6       are picking off whichever part you are

         7       picking.

         8                 It's a stressful compression on the

         9       neck.    It's whatever you're picking.   Without

        10       compressed neck you are not going to die if

        11       you're defining perfectly healthy people.

        12       With a preexisting disease they're in a much

        13       more vulnerable position.

        14           Q.    I just wanted to make sure I

        15       understand a piece of what you are saying.

        16                 You are suggesting that under normal

        17       circumstances with a healthy individual, if

        18       sufficient force is applied to the neck to

        19       cause death, death would ordinarily occur

        20       right then.   In other words, it would be

        21       unlikely, to use your words, that there would

        22       be an interval between his death and a lucid

        23       interval in between the compression and death.

        24                But I think if I understand what you

        25       are saying, it's that if you have a
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 114 of 142




                                                                    113


         1                           Dr. Hua

         2       preexisting disease, one of the ones you have

         3       identified is a heart disease, under those

         4       circumstances, you are suggesting it could

         5       happen there would be this lucid interval,

         6       somebody's walking and talking between the

         7       neck compression and their death; did I

         8       understand that correctly?

         9                 MR. LAUFER:   Objection.   You can

        10       answer.

        11           A.    That's not what I said.

        12                 I said if you had a preexisting

        13       disease, specifically dealing with heart,

        14       brain, lung, that will put you in a vulnerable

        15       position.   When you say "heart," you can have

        16       previous heart attack; if you have previous

        17       hypertension, severe hypertension, severe

        18       coronary artery disease, a congenital

        19       arrhythmia to start with.

        20           Q.    I understand that.   I am trying to

        21       focus on a particular aspect of what you are

        22       saying when you mentioned heart disease.       I

        23       want to make sure I understand you.

        24                 Clearly, you are saying that they're

        25       vulnerable.   I am trying to understand what
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 115 of 142




                                                                114


         1                          Dr. Hua

         2       you mean; what are they vulnerable to?

         3           A.   Vulnerable in terms of their

         4       unhealthy heart, lung or brain, as compared to

         5       the irrelevant as a foot amputation due to

         6       trauma, which would be irrelevant, but it's

         7       not healthy either.   If you have foot

         8       amputation due to trauma you are not healthy

         9       either, but it's irrelevant.

        10           Q.   What I am trying to understand, Dr.

        11       Hua, and I realize you don't -- I'm trying to

        12       be very careful in how I paraphrase what you

        13       are saying, but it seems I am not quite

        14       understanding what you are saying still.

        15                I am still trying to work out the

        16       circumstances under which an individual could

        17       suffer neck compression sufficient to cause

        18       death but not right away.    It seems you have

        19       listed several circumstances that would make

        20       someone more vulnerable to that situation; is

        21       that correct?

        22           A.   I have listed specifically brain,

        23       heart, lung condition as compared to your

        24       previous traumatic amputation of the leg,

        25       which is not relevant.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 116 of 142




                                                                  115


         1                            Dr. Hua

         2           Q.    Setting all of those conditions

         3       aside, with the exception of heart disease, I

         4       would like to focus your attention on the

         5       heart disease example you gave.

         6           A.    If you're suggesting lung disease is

         7       irrelevant, that's your argument.

         8           Q.    Just set it aside for the moment.

         9       That's not what my question is about.    Just

        10       focus on my question.

        11                 My question is with respect to heart

        12       disease, how could heart disease impact the

        13       timing of whether someone died immediately

        14       from neck compression or instead had a lucid

        15       interval walking and talking and then

        16       subsequently died?

        17           A.    A heart needs beating, needs oxygen

        18       just like a brain; it needs constant supply of

        19       oxygen.   If being strangulated, your brain

        20       suffers an episode of lack of oxygen,

        21       therefore, that makes you more loopy --

        22       somewhat conscious, but not in perfectly

        23       tip-top condition because of lack of oxygen to

        24       your brain, which makes you more vulnerable to

        25       have -- because your brain eventually has
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 117 of 142




                                                                116


         1                          Dr. Hua

         2       control over your heart, just like people with

         3       seizure disorder, as brain-disease people die

         4       of heart disease eventually.

         5                Therefore, damage to the brain due to

         6       asphyxia, due to mechanical asphyxia, due to

         7       neck compression puts you in another category

         8       of vulnerable.   If you have a previous

         9       vulnerability, one plus one will certainly be

        10       more detrimental to your health.

        11           Q.   Again, still looking only at the

        12       heart disease example that you mentioned.

        13           A.   Is this a question?

        14           Q.   Just a moment.   I am trying to phrase

        15       them very carefully so we can try to make some

        16       progress.

        17                Again, looking only at a heart

        18       condition example that you have mentioned, the

        19       heart disease example; are you saying that

        20       someone who suffers neck compression and

        21       suffers from heart disease is more likely to

        22       die from that next compression or are you

        23       saying that the individual -- scratch that.

        24                MR. LAUFER:   Maybe "vulnerable,"

        25       maybe you want to use that word.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 118 of 142




                                                                117


         1                          Dr. Hua

         2           Q.   Dr. Hua, speaking still about the

         3       heart-disease example you just mentioned, I

         4       believe you mentioned that that would make an

         5       individual more vulnerable under the

         6       circumstances we are describing.

         7                What I would like to understand is

         8       the following:   Why, if this is what you're

         9       saying, why would the existence of heart

        10       disease make it more likely that someone would

        11       suffer neck compression and have a lucid

        12       interval and then die, as compared to a

        13       healthy individual?

        14           A.   Healthy individual with neck

        15       compression or without neck compression?

        16           Q.   I believe you said in the case of a

        17       healthy individual it's unlikely that that

        18       individual would suffer neck compression, have

        19       a lucid interval -- -

        20           A.   No.

        21           Q.   Dr. Hua, it's a long question, so if

        22       you could just wait for me to indicate that I

        23       am done, that will be helpful.

        24                My understanding from your prior

        25       testimony is that in the case of a healthy
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 119 of 142




                                                                118


         1                          Dr. Hua

         2       individual, it's unlikely that they would

         3       suffer neck compression sufficient to cause

         4       death, but have a lucid interval between the

         5       actual compression and the death, but you

         6       indicated, if I understand you correctly, that

         7       certain diseases might make someone more

         8       vulnerable to that scenario.   In other words,

         9       more vulnerable to the scenario where they

        10       suffer neck compression sufficient to cause

        11       death but do have a lucid interval and then

        12       subsequently die and I would like to

        13       understand why.   That's the question.

        14           A.   I counted about six different

        15       questions.

        16                As I indicated before, it doesn't

        17       matter how healthy you are, everyone can

        18       suffer severe neck injury.   The result depends

        19       on what's the duration of the neck injury.     If

        20       the duration is short enough, it's not going

        21       to be fatal.

        22                If you have preexisting diseases to

        23       make you more vulnerable, it's mainly because

        24       neck compression causes a lack of oxygen.

        25       Your heart is eventually under the control of
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 120 of 142




                                                                  119


         1                            Dr. Hua

         2       your brain.    If brain, lack of oxygen really

         3       has a deficiency in terms of control of the

         4       proper function of your heart, then you're in

         5       a much vulnerable position.

         6                  Therefore, I listed three different

         7       categories of diseases we pay particular

         8       attention to:    One is preexisting brain

         9       disease; second is preexisting heart disease;

        10       third is preexisting lung diseases, because

        11       lung diseases can cause you compromised oxygen

        12       intake as compared to a traumatic leg trauma

        13       which is irrelevant.

        14           Q.     I don't think you are answering my

        15       question.    I'm not asking whether they are

        16       more vulnerable to death from neck

        17       compression.     What I'm asking is:   Is it more

        18       likely that there would be a situation where

        19       they suffer the neck compression sufficient to

        20       cause death, but there is a lucid interval

        21       before they actually die in someone with heart

        22       disease?

        23           A.     It depends on the duration of the

        24       lucid interval.    If the lucid interval is

        25       within a couple of minutes or a couple of
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 121 of 142




                                                                  120


         1                             Dr. Hua

         2       seconds, we, as forensic pathologists in

         3       general, we attribute the previous neck

         4       compression.   If the lucid interval will

         5       prolong it with a couple of days in between,

         6       that will be irrelevant.

         7                Therefore, Dr. Hammers in this case

         8       did a good thing; microscopically she tried to

         9       date an injury or the neck injury turned to be

        10       fresh.   That's why it's related, as compared

        11       to injury from a couple of days ago and it's

        12       totally irrelevant.

        13                MS. SIMON:    Monique, can you please

        14       read that back.

        15                (Last answer read by the Reporter.)

        16           Q.   Dr. Hua, I think, again, I am just

        17       trying to understand what you're saying.      So I

        18       think what you're saying is:    If an individual

        19       has a lucid interval between the neck

        20       compression and death, and it's a few seconds

        21       or a few minutes, the death would still be

        22       attributed to the neck compression, but if the

        23       lucid interval is a couple of days, you would

        24       not attribute the death to the neck

        25       compression; correct?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 122 of 142




                                                                  121


         1                            Dr. Hua

         2           A.   That's a simple way to say it, yes.

         3           Q.   Well, is it accurate?

         4           A.   Yes.

         5           Q.   My question is:    If the lucid

         6       interval were a couple of hours, would you

         7       attribute that the neck compression -- would

         8       you attribute the death to the neck

         9       compression or not?

        10           A.   Look at individual cases

        11       specifically; look at specific evidence

        12       specifically.    I mean, one thing is having a

        13       preexisting condition, how severe the

        14       preexisting condition was, that would make a

        15       difference.     Any other unknown preexisting

        16       condition, that will make a difference.    I

        17       mean, a good autopsy should be able to address

        18       those questions.

        19           Q.   I am trying to be very precise.

        20                If the lucid interval is a couple of

        21       hours between the neck compression and the

        22       death, what would you look for in the body

        23       that would allow you to determine that the

        24       person died of the neck compression despite

        25       the two-hour lucid interval?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 123 of 142




                                                                  122


         1                          Dr. Hua

         2           A.   I would be the first to tell you,

         3       without specific information I am not smart

         4       enough or qualified enough to be very

         5       reasonable, reliable, where accepted, commonly

         6       accepted answer to this question.

         7           Q.   In the case of Mr. Grant, do you know

         8       whether or not he was having a conversation

         9       with someone at the time that he collapsed?

        10           A.   I do not have that information.   All

        11       the information I have is listed on my

        12       paragraph number 2, plus, Dr. Gill's report;

        13       that's a year later when I received it.

        14           Q.   If you learned that Mr. Grant was

        15       having a normal conversation in the immediate

        16       timeframe before he collapsed, would that

        17       affect your opinion in this case?

        18           A.   I would read the information in its

        19       proper context, give a reasonable, reliable

        20       well-sorted answer instead of curbside

        21       consultation.

        22           Q.   Is whether or not Mr. Grant was

        23       talking and having a normal conversation at

        24       the time of his collapse relevant to a

        25       determination about the cause of his death?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 124 of 142




                                                                  123


         1                            Dr. Hua

         2           A.     If proven to be reliable, yes.

         3                  It's one piece out of many pieces of

         4       puzzles, just like his petechiae, just like his

         5       extensive neck injury.    It's one piece of

         6       evidence.    You do not let one piece run over

         7       the whole case.

         8           Q.     How would it be relevant?

         9           A.     You have to evaluate in the proper

        10       context.    You have to prove it to be reliable.

        11       If the same witness reported he was using

        12       drugs but did not really see it, did not

        13       identify the drug, it's the same what is

        14       reported as no injury, but he obviously had

        15       injury according to Dr. Hammers' report and

        16       her pictures.    Then, you know, you have to

        17       look at the whole context.     Was it reliable

        18       and valid?

        19                  It's one piece of evidence, reliable,

        20       unreliable, it's a definition.     You have to

        21       look at it in this context before making the

        22       conclusion, it fits into the actual autopsy

        23       finding or not.

        24           Q.     If there were -- I am asking a

        25       hypothetical question:    If there were credible
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 125 of 142




                                                                124


         1                          Dr. Hua

         2       testimony that Mr. Grant was having a normal

         3       conversation just before his collapse, would

         4       that be relevant to your conclusions in this

         5       case?

         6           A.   I will read, review, think through,

         7       read into proper context with understanding

         8       the same witness probably says he was using

         9       drugs and that was unconfirmed as well.

        10           Q.   That is not my question.

        11                I am saying that if a credible

        12       witness testified that this individual,

        13       Mr. Grant, was having a normal conversation at

        14       the time that he collapsed, would that affect

        15       your opinions in this case?

        16                MR. LAUFER:   Objection.

        17           A.   I would evaluate it.   Whether it's

        18       credible or entirely incredible.    If there's a

        19       piece of evidence presented to me, I would

        20       evaluate it accordingly, but the main reason

        21       is to see whether it fits into the autopsy

        22       finding or not.

        23           Q.   If you determined that the testimony

        24       was credible, how would you proceed?

        25           A.   Credible only in terms of consistency
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 126 of 142




                                                                125


         1                             Dr. Hua

         2       with the actual autopsy finding.    If the

         3       witness, same witness thinks he was using

         4       drugs, but we cannot fine the drugs, I will

         5       suggest go do more testing.     If they are

         6       reliable, then they're reliable.    If they are

         7       not reliable, that will be the evidence or the

         8       discrepancy.

         9                I need to look at the whole evidence

        10       in the context of this case to give a well-

        11       sorted, reasonable answer instead of a

        12       curbside, unsubstantiated, unreliable "yes" or

        13       "no" answer.

        14           Q.   If there were video of Mr. Grant

        15       having an ordinary conversation before his

        16       death, would it change your finding in this

        17       case?

        18           A.   I will review it first, then decide

        19       if it would change my finding or not.

        20                MR. LAUFER:    Counsel, are you in

        21       possession of that video, of that?

        22                MS. SIMON:    I am asking Dr. Hua a

        23       hypothetical.

        24           A.   I told you, I would review it, decide

        25       if it was consistent or inconsistent, relevant
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 127 of 142




                                                                   126


         1                             Dr. Hua

         2       or irrelevant, minimally irrelevant or

         3       strictly relevant, we have to look at it in

         4       the context instead of a curbside, typically

         5       unsubstantiated, unreliable comment.     It's

         6       pure misleading, unless you want that.

         7              Q.   I am asking you to do that review

         8       now.

         9                   The additional piece of information

        10       that I am asking you to consider in this

        11       hypothetical is that Mr. Grant was having an

        12       ordinary conversation at the time he

        13       collapsed.     I am asking you, with that

        14       additional piece of information, whether that

        15       would affect your opinions in this case?

        16           A.      I will have to review it first in

        17       it's proper context.

        18              Q.   I am asking you to do that now.

        19       Please consider that additional information in

        20       this hypothetical question that I am proposing

        21       to you.

        22              A.   I will review the evidence, if that's

        23       the evidence that you have.     Just like I

        24       received 332 pictures; I will be annoyed if

        25       someone gives me 50 pictures.     I need to
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 128 of 142




                                                                  127


         1                            Dr. Hua

         2       review the evidence, not your word.     I am sure

         3       you tried to say as factually true as

         4       possible, but as a professional I need to

         5       review the actual evidence instead of accept

         6       or deny your opinion.     Either way, that's

         7       wrong.

         8           Q.   I am asking you a hypothetical.     I

         9       understand it's not present in the record.

        10           A.   I am not smart enough to answer

        11       unsubstantiated hypothetical questions in the

        12       context regarding a specific case.    I am

        13       simply not smart enough.

        14           Q.   Do you think Mr. Grant had a lucid

        15       interval before he died or are the types of

        16       injury such that you expect he died

        17       immediately?

        18           A.   I do not know.   I was not given that

        19       piece of evidence.    I want the evidence.     I do

        20       not want someone's digested opinion.    If you

        21       are suggesting you have a tape, I want to look

        22       at the tape in its proper context, make the

        23       original objective evidence before making my

        24       decision.

        25           Q.   That's not my question.   My question
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 129 of 142




                                                                  128


         1                            Dr. Hua

         2       is:    Based on the evidence that you have in

         3       front of you --

         4             A.   I do not make unscientific,

         5       unsupported conclusions under any

         6       circumstances.

         7             Q.   Let me ask the whole question,

         8       please:    My question is based on the evidence

         9       that you had in front of you, the records that

        10       you had in front of you at the time that you

        11       wrote your report, did you form an opinion

        12       about whether Mr. Grant died immediately from

        13       the neck compression or whether there was a

        14       lucid interval?

        15             A.   My opinion is in Paragraph 13.     It's

        16       a conditioned opinion in the absence of fatal

        17       or acute intoxication, fatal natural diseases,

        18       that's a condition, then he died of this.

        19                  I do not address the question of

        20       lucid interval or not lucid interval because I

        21       do not have the actual video tape that you

        22       alluded at.    I do not have it, so I am not in

        23       a position to answer unsubstantiated questions

        24       or hypotheses which are meaningless in my

        25       view, maybe not in other people's corner.
                         FREE STATE REPORTING, INC.
                       Court Reporting Transcription
                            D.C. Area 301-261-1902
                         Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 130 of 142




                                                                  129


         1                           Dr. Hua

         2           Q.    You concluded that Mr. Grant died of

         3       neck compression; correct?

         4           A.    In the absence of acute intoxication,

         5       which in my view was not fully ruled on yet.

         6       In the absence of fatal natural diseases, in

         7       my view, was not fully ruled on yet.

         8                 I am going give to you one example,

         9       people can die of myocarditis.     Rule on to

        10       myocarditis, at least you send me five

        11       sections of the heart.   Here we have one.      We

        12       are not in the position -- we are dealing what

        13       you have.

        14                 I need to rule on; that's why my

        15       conclusion, it's a conditional conclusion.       In

        16       the absence of that, fatal intoxication or

        17       fatal natural diseases, he died of neck

        18       compression.

        19           Q.    I am going to come back to that in a

        20       moment.   I do want to be clear with what my

        21       question is.

        22                 Based on the hemorrhages and the

        23       other injuries evident in Mr. Grant's body, do

        24       you have an opinion or not about whether

        25       Mr. Grant would have died immediately after
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 131 of 142




                                                                     130


         1                                  Dr. Hua

         2       that neck compression or whether a lucid

         3       interval was possible?

         4              A.     I do not have enough evidence for me

         5       to conclude either way.          If the evidence

         6       exists, I want to review in its proper context

         7       instead of a digested opinion in one way or

         8       another.

         9              Q.     Going back to something that you

        10       said, looking at your Paragraph 13, did I

        11       understand you correctly that the autopsy did

        12       not rule out fatal intoxication?

        13              A.    If the attempt was done in 2015

        14       unsuccessfully, attempt occurred again nine

        15       months after your report was completed, why

        16       now?        Why not now?    That's exactly my

        17       paragraph number 12 is about.         If it still

        18       exists, do the testing.

        19              Q.     Based on the records available to

        20       you, can you rule out fatal intoxication?

        21              A.    Based on the records available to me,

        22       three toxicology reports, not detect anything.

        23       There's no evidence of intoxication as of now,

        24       unless you want to make an argument that

        25       absence of evidence is evidence.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 132 of 142




                                                                131


         1                            Dr. Hua

         2           Q.   My question is:   What additional

         3       testing would need to be performed to rule out

         4       fatal intoxication, in your view?

         5           A.   I will ask a reliable toxicologist,

         6       first.   I mean, I agree with Paragraph 6 of

         7       Dr. Gill's report.    I agree that no drugs were

         8       detected.   It means not detected, it just

         9       simply means that; "not detected" means not

        10       detected.

        11                If you try to say no drug detected,

        12       there must be a drug intoxication, it's just

        13       not the way I use my logic on.

        14           Q.   Other than the role of a reliable

        15       toxicologist, is there any other additional

        16       testing that you would expect to be able to

        17       rule out fatal intoxication?

        18           A.   Then ask two reliable toxicologists

        19       or three by that argument, because I am not a

        20       toxicologist.   I am not qualified to make a

        21       reasonable, reliable suggestion here.    If they

        22       did not see anything, it means no detectable

        23       intoxication.

        24           Q.   In the case of Mr. Grant, did you

        25       rule out a fatal natural disease?
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 133 of 142




                                                                    132


         1                              Dr. Hua

         2           A.    The autopsy report, appears to me,

         3       does not find any significant fatal,

         4       stand-alone natural diseases, but in my view,

         5       it's my case, I will submit more sections of

         6       the heart to rule out the one common disease,

         7       myocarditis.    I will submit genetic testing.

         8                 Here, specifically, Dr. Hammers

         9       mentioned specimen was retained but not

        10       tested.   I think the exact wording was

        11       "molecular genetics," at the bottom of page 8

        12       and first line page 9, the top of the page 9,

        13       there is one line here:      "Heart, liver and

        14       spleen specimens are held for molecular

        15       genetic studies if needed in the future."

        16                 Obviously, the specimen is there, it

        17       should be tested.      Someone is dead, it's not a

        18       lighthearted matter.      It needs to be tested,

        19       it's as simple as that.      If it was my case, I

        20       would.

        21                 MS. SIMON:    I think I am wrapping up.

        22       If you can give me five minutes to look at my

        23       notes.

        24                 (Whereupon, a recess was taken.)

        25                 MS. SIMON:    Back on the record.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 134 of 142




                                                                   133


         1                            Dr. Hua

         2       BY MS. SIMON:

         3           Q.     Just a couple of questions.

         4                  Dr. Hua, the report that you have

         5       attached as -- I am sorry the report that's

         6       attached to Exhibit A, a three-page report,

         7       does that accurately state the basis of your

         8       opinions in this case?

         9           A.     My opinions in this case, yes.   March

        10       11, 2020, yes.

        11           Q.     Is there anything missing from the

        12       report that forms the basis of your opinion?

        13           A.     As of March 11, 2020, no, nothing in

        14       the report.

        15           Q.     As of today, is there anything

        16       missing in the report in terms of your

        17       opinion?

        18           A.     Add of today, no.   If more

        19       toxicology, more microscopic examination was

        20       done, yes.     If the alleged videotape you have,

        21       let me review it, yes.

        22           Q.     Just to be clear those questions were

        23       hypothetical.

        24                  Is there anything today, anything

        25       that you would like to change in your report,
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 135 of 142




                                                                   134


         1                             Dr. Hua

         2       other than the number of autopsy photographs

         3       that you reviewed that you previously

         4       mentioned?

         5             A.   Yes.   Just page 2, I need to change

         6       it.    The date is March 11th, 2020.      Under

         7       Paragraph 2, the total photographs, autopsy

         8       photographs should be 322, instead of 338;

         9       and, also, the report's missing a paragraph 6.

        10                  I guess I'm just not good at the

        11       computer.

        12             Q.   Just to be clear.    It's a typo in the

        13       paragraph numbering?

        14             A.   Yes, there is no paragraph 6 to start

        15       with; 5 followed by 7.     I don't have good

        16       penmanship; I'm excused.

        17             Q.   In cases where you have acted as an

        18       expert in the past, has a court ever refused

        19       to consider your testimony for whatever

        20       reason?

        21             A.   No, a court has not.   To my

        22       knowledge, the court based their decision

        23       based on the court's decision, but not to my

        24       knowledge, no.

        25             Q.   Dr. Hua, to your knowledge, has a
                         FREE STATE REPORTING, INC.
                       Court Reporting Transcription
                            D.C. Area 301-261-1902
                         Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 136 of 142




                                                                  135


         1                             Dr. Hua

         2       court ever discredited or rejected, found

         3       invalid or found your opinions to be without

         4       basis?

         5           A.   No one tells me that to my face,

         6       that's all I can say.     I disagree and that's

         7       all fair game, but no one has told me no,

         8       that's not worth -- I don't know.

         9           Q.   Have you ever been sued for

        10       malpractice?

        11           A.   Not to my knowledge.

        12           Q.   Have you ever been the subject of any

        13       form of disciplinary action from an employer

        14       or a licensing board?

        15           A.   Not to my knowledge.

        16           Q.   Have you been investigated for

        17       professional misconduct?

        18           A.   Not to my knowledge.

        19           Q.   No further questions.

        20                Thank you very much.

        21                MR. LAUFER:    Thank you, Doctor.

        22                MS. SIMON:    I will be providing the

        23       original transcript to Mr. Laufer, Dr. Hua;

        24       when you get it, if you can review it and

        25       indicate any errors within the 30-day time
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 137 of 142




                                                                  136


         1                             Dr. Hua

         2       frame that's in the rules.       That's all.

         3                THE WITNESS:    If I can get it

         4       electronically, it's much easier instead of

         5       paper.

         6                MR. LAUFER:     Sure.

         7                (Time noted:    4:55 p.m.)

         8
                                                  Zhongxue Hua, M.D.
         9

        10       Subscribed and sworn to

        11       before me this          day

        12       of                , 2021.

        13
                       Notary Public
        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
                        FREE STATE REPORTING, INC.
                      Court Reporting Transcription
                           D.C. Area 301-261-1902
                        Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 138 of 142




                                                                    137


         1

         2                           I N D E X

         3       WITNESS           EXAMINATION BY          Page #

         4       Dr. Hua          Ms. Simon                    4

         5

         6                       E X H I B I T S

         7       Government
                 Exhibit No.    Description             For Ident.
         8
                    A       Expert disclosure                       5
         9
                    B       Autopsy records and notes              12
        10

        11

        12
                 PRODUCTION REQUESTS
        13
                 Page #                   Description
        14
                  67                      Doctor's notes
        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25
                         FREE STATE REPORTING, INC.
                       Court Reporting Transcription
                            D.C. Area 301-261-1902
                         Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 139 of 142




                                                                138


         1

         2                 C E R T I F I C A T I O N

         3                      I, MONIQUE CABRERA, a Shorthand

         4       Reporter and notary public, within and for the

         5       State of New York, do hereby certify:

         6                    That ZHONGXUE HUA, M.D., the

         7       witness whose examination is hereinbefore set

         8       forth, was first duly sworn by me on March 26,

         9       2021, via Zoom, and that the above transcript

        10       is a true record of the testimony given at

        11       that time and place.

        12                    I further certify that I am not

        13       related to any of the parties to this action

        14       by blood or marriage, and that I am in no way

        15       interested in the outcome of this matter.

        16

        17                    IN WITNESS WHEREOF, I have

        18       hereunto set my hand this __ day of _________,

        19       2021.

        20

        21                                 MONIQUE CABRERA,
                                          Court Reporter
        22

        23

        24

        25
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 140 of 142




                                                                139


         1                  DEPOSITION ERRATA SHEET

         2

         3       Our Assignment No.:    336510

         4       Case Caption:    NICOLE MORRISON VS UNITED

         5                        STATES OF AMERICA

         6          DECLARATION UNDER PENALTY OF PERJURY

         7

         8               I declare under penalty of perjury

         9       that I have read the entire transcript of my

        10       Arbitration taken in the captioned matter or

        11       the same has been read to me, and the same is

        12       true and accurate, save and except for changes

        13       and/or corrections, if any, as indicated by me

        14       on the DEPOSITION ERRATA SHEET hereof, with

        15       the understanding that I offer these changes

        16       as if still under oath.

        17                         _______________________

        18                          ZHONGXUE HUA, M.D.

        19       Subscribed and sworn to on the ____ day of

        20       ___________, 20 ____ before me.

        21       _______________________________

        22       Notary Public,

        23       in and for the State of

        24       _________________________.

        25
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 141 of 142




                                                              140


         1                  DEPOSITION ERRATA SHEET

         2       Page No.____Line No.____Change to:___________

         3       _____________________________________________

         4       Reason for change:___________________________

         5       Page No.____Line No.____Change to:___________

         6       _____________________________________________

         7       Reason for change:___________________________

         8       Page No.____Line No.____Change to:___________

         9       _____________________________________________

        10       Reason for change:___________________________

        11       Page No.____Line No.____Change to:___________

        12       _____________________________________________

        13       Reason for change:___________________________

        14       Page No.____Line No.____Change to:___________

        15       _____________________________________________

        16       Reason for change:___________________________

        17       Page No.____Line No.____Change to:___________

        18       _____________________________________________

        19       Reason for change:___________________________

        20       Page No.____Line No.____Change to:___________

        21       _____________________________________________

        22       Reason for change:___________________________

        23

        24       SIGNATURE:____________________DATE:__________

        25                  ZHONGXUE HUA, M.D.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
Case 1:17-cv-06779-RA-DCF Document 92-16 Filed 08/05/21 Page 142 of 142




                                                              141


         1                  DEPOSITION ERRATA SHEET

         2       Page No.____Line No.____Change to:___________

         3       _____________________________________________

         4       Reason for change:___________________________

         5       Page No.____Line No.____Change to:___________

         6       _____________________________________________

         7       Reason for change:___________________________

         8       Page No.____Line No.____Change to:___________

         9       _____________________________________________

        10       Reason for change:___________________________

        11       Page No.____Line No.____Change to:___________

        12       _____________________________________________

        13       Reason for change:___________________________

        14       Page No.____Line No.____Change to:___________

        15       _____________________________________________

        16       Reason for change:___________________________

        17       Page No.____Line No.____Change to:___________

        18       _____________________________________________

        19       Reason for change:___________________________

        20       Page No.____Line No.____Change to:___________

        21       _____________________________________________

        22       Reason for change:___________________________

        23

        24       SIGNATURE:____________________DATE:__________

        25                  ZHONGXUE HUA, M.D.
                      FREE STATE REPORTING, INC.
                    Court Reporting Transcription
                         D.C. Area 301-261-1902
                      Balt. & Annap. 410-974-0947
